Exhibit 10.5
 
 








SHOPPING CENTER LEASE
 
FOR
 
1000 South Colorado Boulevard
 
between
 
The Robford Company, L.L.C.
a Colorado limited liability company
 
("LANDLORD") 
 
 
and 
 
The Cheesesteak Connection #4, L.L.C ("TENANT")
 
 
Dated: February 17, 2010
 
 
 
 
 

--------------------------------------------------------------------------------



SHOPPING CENTER LEASE CONTENTS
 
 
ARTICLE 1 - DEFINITIONS
 
1
1.1
Definitions and Certain Basic Provisions
 
1
1.2
Monthly Payment
 
4
1.3
Additional Rent  
 
4
1.4
Construction
 
4
1.5
Re-measurement
 
4
ARTICLE 2 - GRANTING CLAUSE
 
4
ARTICLE 3 - CONSTRUCTION AND ACCEPTANCE OF  THE  PREMISES; LANDLORD'S  AND
TENANT'S WORK  
4
3.1
As-Is Delivery
 
4
3.2
Tenant's Investigation   
 
4
3.3
Failure to Deliver Possession
 
5
3.4
Landlord's Work, Condition of Premises and Performance of Work  
 
5
3.5
Opening of Tenant's Store
 
5
3.6
Patio 
   6
ARTICLE 4 - MONTHLY PAYMENT
   6
4.1
Rent 
 
6
4.2
Payment
 
6
4.3
Minimum Guaranteed Rental Increases 
 
7
ARTICLE 5 - COMMON AREA
 
7
5.1
Common Area
 
7
5.2
Use of Common Areas: Parking  
 
7
5.3
CAM Charges 
 
8
5.4
Gross-up
 
9
5.5
Proportionate Share
 
9
5.6
Audit
 
9
5.7
CAM Exclusions
 
10
ARTICLE 6 - USE AND CARE OF THE PREMISES
 
10
6.1
Trade Name
 
10
6.2
Increased Premiums
 
11
6.3
No Wholesale
 
11
6.4
No Waste
 
11
6.5
Displays
 
11
6.6
Compliance with Laws
 
11
ARTICLE 7 - MAINTENANCE AND REPAIR OF THE PREMISES
 
12
7.1
Landlord's Obligation
 
12
7.2
Tenant's Obligations
 
12
7.3
Maintenance Contracts 
 
14
7.4
Landlord's Repair Rights
 
14
7.5
End of Term 
 
14
ARTICLE 8 - ALTERATIONS
 
15
8.1
Alterations
 
15
8.2
Removal of Alterations
 
16
8.3
Removal of Fixtures
 
16
 
 
 
 
 
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.4
Standard of Alterations  
 
16
8.4
Roof Alterations      
 
16
ARTICLE 9 - LANDLORD'S RIGHT OF ACCESS; USE OF ROOF
 
16
9.1
Right of Access
 
16
9.2
Use of Roofs and Walls 
 
16
ARTICLE 10 - SIGNS; STORE FRONTS
 
17
10.1
Signage
 
17
10.1
Removal of Signage    
 
17
ARTICLE 11 - UTILITIES 
 
17
11.1
Procurement of Utilities
 
17
11.2
Utilities
 
17
11.3
Tenant's Costs 
 
18
11.4
Interruption of Services
 
18
ARTICLE  12 - INDEMNITY,  PUBLIC  LIABILITY  INSURANCE  AND  FIRE  AND EXTENDED
COVERAGE INSURANCE
18
12.1
Indemnification
 
18
12.2
Insurance 
 
19
ARTICLE 13 - NON-LIABILITY FOR CERTAIN DAMAGES
 
21
13.1
Waiver
 
21
13.2
Limitation on Recourse 
 
21
ARTICLE 14 - FIRE AND OTHER CASUALTY
 
21
14.1
Damage
 
21
14.2
Restoration
 
21
14.3
Proceeds
 
22
14.4
Tenant's Payment
 
22
14.5
Limitations
 
22
14.6
Prorations 
 
22
ARTICLE 15 - CONDEMNATION
 
23
15.1
Condemnation
 
23
ARTICLE 16 - ASSIGNMENT AND SUBLETTING
 
24
16.1
By Tenant
 
24
16.2 By Landlord     27
ARTICLE 17 - PROPERTY TAXES 
 
28
17.1
Tenant's Taxes
 
28
17.2
Tenant's Proportionate Share 
 
28
17.3
Failure to Pay
 
29
17.4
Changes in Taxation
 
29
17.5
Tax Year  
 
29
17.6
Tax Consultant 
 
29
ARTICLE 18 - DEFAULT BY TENANT AND REMEDIES
 
29
18.1
Event of Default 
 
29
18.2
Right to Cure
 
30
18.3
Landlord's Remedies
 
30
18.4
No Surrender 
 
31
18.5
Tenant's Liability
 
31
18.6
No Duty to Mitigate   32        

 
 
 

--------------------------------------------------------------------------------

 
 
18.7
Landlord's Self-help Action
 
32
18.8
Landlord's Default
 
32
18.9
No Liability 
 
32
18.10
Additional Rights
 
33
18.11
lnjunctive Relief; Cumulative Remedies 
 
33
ARTICLE 19 - SECURITY DEPOSIT; LANDLORD'S LIEN; MECHANICS LIENS
34
19.1
Security Deposit 
 
34
19.2
Landlord's Lien  
 
34
19.3
Mechanics Liens
 
35
ARTICLE 20 - HOLDING OVER 
 
36
21.1
Subordination
 
36
ARTICLE 22 - EFFECT OF SALE
 
37
23.1
Notice
 
37
23.2
Parties 
 
38
ARTICLE 24 - LATE CHARGES
 
38
24.1
Late Charges
 
38
24.2
Interest
 
38
ARTICLE 25 - RADIUS RESTRICTIONS 
 
38
25.1
Intentionally Omitted
 
38
ARTICLE 26 - HAZARDOUS MATERIALS 
 
38
26.1
Definitions
 
38
26.2
Tenant's Restrictions
 
39
26.3
Environmental Clean-up  
 
39
26.4
Tenant's Indemnity 
 
39
26.5
Survival
 
40
ARTICLE 27 - MISCELLANEOUS
 
40
27.1
Joint Venture 
 
40
27.2
Captions 
 
40
27.3
No Waiver
 
40
27.4
Holder Notice 
 
40
27.5
Quiet Enjoyment   
 
40
27.6
Entire Agreement 
 
40
27.7
Brokers 
 
40
27.8
Estoppel
 
41
27.9
Governing Law 
 
41
27.10
Binding   
 
41
27.11
Effectiveness
 
41
27.12
Attorneys' Fees and Jury Trial 
 
41
27.13
Financial Statements
 
41
27.14
Landlord's Fees
 
42
27.15
Force Majeure
 
42
27.16
Counsel Review 
 
42
27.17
Severability 
 
42
27.18
Rules and Regulations
 
42
27.19
Tax Credits  
 
42
27.20
Shopping Center Occupancy     43        

 
 
 

--------------------------------------------------------------------------------

 
 
 
27.21
Guarantor
43
27.22
Recording
43
27.23
Non-Disclosure
43
ARTICLE 28 - OPTION TO RENEW
43
28.1
Option to Renew
43
ARTICLE 29 - BANKRUPTCY
43
29.1
Deemed Rejection of Lease
43
29.2
Adequate Assurance
44
29.3
Lease Assignments in Bankruptcy Proceedings
44
29.4
Authority
45
 
 
 


EXHIBITS
 
A
Site Plan

B
Legal Description of the Shopping Center

C
Work Letter

D
Rules and Regulations

E
Guaranty of Lease

F
Restrictions on Use of the Shopping Center

G
Direct Payment

 
 

 



--------------------------------------------------------------------------------

 




SHOPPING CENTER LEASE


This lease (this "Lease") is entered into this 17th day of 2010, by and between
Landlord and Tenant hereinafter named.






ARTICLE 1 - DEFINITIONS


1.1
Definitions and Certain Basic Provisions.

 
 
 
(a)
Landlord:
The Robford Company, L.L.C., a Colorado limited liability company
 
 
 
 
 
(b)
Landlord's Mailing/
Notice Address:   
Attn:   The Robford Company, LLC
314 Founders Park Drive
PO Box 2624
Rapid City, SD  57709-2624
Telephone No. (605) 394-3310
Fax No. (605) 341-2558
Electronic Mail Address:
jda@nwemanagement.com;
davec@nwemanagement.com 
dennisk@nwemanagement.com
kathyl@nwemanagement. com
 
 
 
 
 
(c)
Tenant:
The Cheesesteak Connection #4, LLC
 
 
 
 
 
(d)
Tenant's Mailing/
Notice Address: 
Attn: James A. Smith
805 S Cove Way
Denver, CO 80209
Telephone No. (970) 390-4228
Fax No. (970) 337-7007
Electronic Mail Address: tmlr@aol.com
          (e) Tenant's Trade Name: The Cheesesteak Connection            (f)
Tenant's Address in Shopping Center: 
1000 South Colorado Blvd.
(suite # 103 or TBD)
Glendale, CO 80222

 
(g)     Premises: Landlord and Tenant agree that the Premises are deemed to be
2,500 Usable Square Feet at the east end-cap of Building "A" (computed from
measurements to the exterior of outside walls of the building and to the center
of interior walls) at the execution of this Lease, the Premises being shown and
outlined on the plan attached hereto as Exhibit A and
 
 
 
1

--------------------------------------------------------------------------------

 


being part of the Shopping Center situated upon the property described in
Exhibit B attached hereto. "Shopping Center" shall refer to the property
described in Exhibit B, together with such buildings, additions, and other
changes as Landlord may from time to time designate as included within the
Shopping Center.


(h)   Rentable Square Footage of the Premises: square footage as measured from
the outside of the exterior walls to halfway through common interior walls, plus
a proportionate share of the common areas of the Building "A." Landlord and
Tenant agree that the Rentable Square Footage of the Leased Premises is deemed
to be 2,598 square feet (inclusive of the 98 square feet of load factor) at the
execution of this Lease, and is the square footage which shall be used for all
rental calculations under this Lease. Landlord reserves the right to re-measure
and adjust the Rentable Square Footage of the Premises from time to time during
the Lease Term should the size or location of the Premises or Building "A"
change from the time of execution of this Lease.
 
(i)   Landlord and Tenant agree that the Gross Rentable Square Footage of the
Shopping Center at the execution of this Lease is deemed to be 16,134 square
feet. Landlord reserves the right to re-measure and adjust the Gross Rentable
Square Footage of the Shopping Center from time to time during the Lease Term
should the size or number of the buildings or common areas within the Shopping
Center change from that at the time of execution of this Lease.
 
G)   Landlord and Tenant agree that the Gross Rentable Square Footage of
Building "A" at the execution of this Lease is deemed to be 10,732 square feet.
Landlord reserves the right to re-measure and adjust the Gross Rentable Square
Footage of Building "A" from time to time during the Lease Term should the size
of Building "A" change from that at execution of this Lease.
 
(k)  Tenant's Proportionate Share refers to the percentage that is equal to a
fraction, the numerator of which shall be the Rentable Square Footage of the
Premises, and the denominator of which shall be the Gross Rentable Square
Footage of the Shopping Center. Landlord and Tenant agree that the Tenant's
Proportionate Share of expenses at the execution of this Lease is deemed to be
16.1%. Tenant's Proportionate Share shall be adjusted as the Rentable Square
Footage of the Premises or the Gross Rentable Square Footage of the Shopping
Center changes, for whatever reason, or if, in Landlord's reasonable judgment,
Tenant's use of any expense, including but not limited to water, sewer, garbage,
natural gas, and electricity, exceeds the Proportionate Share stated above, then
in that event, Landlord may adjust Tenant's Proportionate Share as it relates to
that specific expense alone.
 
(1)   Lease Term: 120 months, plus any partial month, if any, in which the
Commencement Date occurs, as the same may be extended as provided herein.
 
(m)  Delivery Date: Upon completion of Landlord's work, described herein under
exhibit C, in a reasonably acceptable and workmanlike manner, submission of
written notice to Tenant providing delivery of Premises to Tenant and completion
of all requested and reasonable punch list items, in accordance with exhibit C,
and subject to the provisions set forth in Section 3.3 below.




 
2

--------------------------------------------------------------------------------



 
(n)        Commencement Date: The first to occur of: (a) the date on which
Tenant opens all or a portion of the Premises for business to the public; or (b)
ninety (90) days following the Delivery Date, as extended pursuant to Section
3.3 below.
 
(o)      Expiration Date: The last day of the 120th month of the Lease Term.
 
(p)          Minimum Guaranteed Rental:
 
 
TERM  
RATE PER
RENTABLE
S.F. PER YR
MONTHLY
BASE
 RENT
ANNUAL
 BASE
RENT
 
 
 
 
 
 
FIRST LEASE TERM 
 $36.00  
$7,794.00    
$93,528.00
 
 
 
 
 

 
(q)     Initial Common Area Maintenance Charge, Initial Insurance Payment and
the Initial Tax Payment: $1,732.00 per month ($8.00/Rentable Square Foot./yr.)
commencing upon the Delivery Date as set forth in Article 1.1 (m) above.
 
(r)         Security Deposit:  Two month's base rent, or $15,588.00, due upon
mutual execution of this Lease, subject to adjustment as set forth in Section
19.1 hereof.
 
(s)        Permitted Use: Tenant will construct and operate a quick-serve
restaurant whose primary business is for the preparation and sale for
consumption on-premises and/or off- premises of sandwiches and beverages, and
for no other purpose.
 
(t)         Exclusive Use: Tenant shall have  the exclusive right to operate a
restaurant whose "primary business" is  the service of sandwiches (the
"Exclusive Use"); provided, however, this Exclusive Use shall be applicable only
so long as the following conditions are met: (i) there is no uncured event of
default by Tenant, and (ii) Tenant has not sublet or assigned more than 25% of
the Premises, and (iii) Tenant is using the Premises for the Exclusive Use. This
Exclusive Use provision shall not be deemed to restrict any existing tenants as
of the date of this Lease, nor shall it restrict their successors or assigns.
This provision shall not be deemed to restrict Landlord from entering into
leases for the Exclusive Use with tenants that have occupancy dates during the
last three (3) months of the Term (as it may be extended) or thereafter. For the
purpose of this Lease, "primary business" is defined as more than ten percent
10% of a tenant's annual gross revenue from food sales derived from such
Exclusive Use.  Any Shopping Center tenant shall be permitted to use its
premises for the Exclusive Use if such use is not deemed its primary business as
defined above. Landlord and Tenant agree that no part of the Premises shall be
used for the preparation and/or sale of (a) frozen yogurt or soft serve dessert
items, (b) cereal and (c) blended beverages containing yogurt or ice cream.
 
(u)     Landlord's Broker: Fuller Real Estate
 
(v)     Tenant's Broker: David Hicks Lampert
 
(w)     Guarantor(s): Jim Smith, as set forth in Exhibit E to this Lease








 
3

--------------------------------------------------------------------------------





1.2            Monthly Payment. Monthly Payment is defined to be the total sum
of Tenant's monthly obligations for the payment of: (a) the Minimum Guaranteed
Rental; (b) the Common Area Maintenance Charge; (c) the Insurance Payment; and
(d) the Tax Payment; as all such sums may be adjusted herein.
 
1.3            Additional Rent. Any amounts which  this Lease requires Tenant to
pay in addition to the Monthly Payment.
 
1.4            Construction. Each of the foregoing definitions and basic
provisions shall be construed in conjunction with and limited by references
thereto in other provisions of this Lease.
 
1.5            Re-measurement. In the event that the size of the Shopping Center
or it common areas changes and Landlord elects to re-measure and adjust the
square footage of any areas of the Shopping Center, the Tenant's Proportionate
Share of Common Area Maintenance Charges, Insurance Payments and Tax Payments
and any other charges herein which are based upon the square footages of such
areas shall be recalculated based on such adjusted square footages.


ARTICLE 2 - GRANTING CLAUSE
 
In consideration of the obligation of Tenant to pay rent and other charges as
herein provided and in consideration of the other terms, covenants and
conditions hereof, Landlord hereby demises and leases to Tenant, and Tenant
hereby takes from Landlord, the Premises, TO HAVE AND TO HOLD the Premises for
the Lease Term, all upon the terms and conditions set forth in this Lease.


ARTICLE 3 - CONSTRUCTION AND ACCEPTANCE OF THE PREMISES; LANDLORD'S AND TENANT'S
WORK
 
3.1            As-Is Delivery. Except as otherwise set forth in Paragraph 1.l(m)
above, Tenant takes the Premises in their "AS-IS" condition as of the date
Landlord delivers possession of the Premises to Tenant. Tenant acknowledges that
Tenant is not relying upon any representations or warranties made by Landlord or
Landlord's agents or employees as to the suitability or fitness of the Premises
for the conduct of Tenant's business or for any other purpose. Tenant
acknowledges that neither Landlord nor its agents or employees has agreed to
undertake any alterations or construct any tenant improvements to the Premises
except as expressly provided in this Lease




3.2     Tenant's Investigation. Tenant hereby represents and warrants to
Landlord that Tenant has made its own investigation and examination of all the
relevant data relating to or affecting the Premises and is relying solely on its
own judgment in entering into this Lease. EXCEPT AS OTHERWISE SET FORTH ABOVE IN
PARAGRAPH 1.1(m), LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED OR OTHERWISE, WITH RESPECT TO THE CONDITION OF THE PREMISES, THE
SHOPPING CENTER, OR THE LAND, THE LOCATION, USE, ZONING, DESCRIPTION, DESIGN,
MERCHANTABILITY, SUITABILITY, OR FITNESS FOR USE FOR ANY PARTICULAR PURPOSE,
CONDITION, OR DURABILITY, OR THE QUALITY OF THE MATERIAL OR WORKMANSHIP IN THE
SHOPPING CENTER OR THE PREMISES. ALL INCIDENT TO THOSE MATTERS WILL BE BORNE BY
TENANT. LANDLORD
 
 
4

--------------------------------------------------------------------------------

 
 
WILL HAVE NO RESPONSIBILITY OR LIABILITY WITH RESPECT TO ANY DEFECT OR
DEFICIENCY OF ANY NATURE IN THE PREMISES OR ANY PORTION OF THE PREMISES OR A
PORTION OF THE SHOPPING CENTER, WHETHER PATENT OR LATENT. THE PROVISIONS OF THIS
SECTION 3.2 ARE A PRINCIPAL INCENTIVE FOR LANDLORD TO ENTER INTO THIS LEASE AND
HAVE BEEN NEGOTIATED AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF
ANY WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES OR
ANY PORTION OF THE PREMISES, WHETHER ARISING UNDER APPLICABLE LAW NOW IN EFFECT
OR IN EFFECT AFTER THE DATE  OF THIS LEASE. TENANT ACKNOWLEDGES AND REPRESENTS
THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE  AND ACCEPTS THE
PREMISES IN ITS PHYSICAL CONDITION ON THE DELIVERY DATE.
 
3.3            Failure  to  Deliver  Possession. If for any reason, Landlord
cannot  deliver possession of the Premises to Tenant on the Delivery Date, this
Lease will not be void or voidable, and Landlord will not be liable to Tenant
for any resultant loss or  damage. Notwithstanding anything herein to the
contrary, if Landlord has not delivered possession of the Premises on or before
the date of June 15, 2010 (the "Drop-Dead Date"), then Landlord or Tenant shall
have the right to terminate this Lease and thereafter the parties shall have no
further rights or obligations to each other. In the event Landlord delivers the
Premises to Tenant on a date other than the Delivery Date as set forth in
Section l.l (m), the actual date of delivery of the Premises to Tenant shall be
the "Delivery Date" for the  purpose of determining the Commencement Date in
accordance with Section 1.1(n)
 
3.4            Landlord's Work, Condition of Premises and Performance of Work.
All rights of Tenant under this section will be subject to the requirements of
all applicable building codes, zoning requirements, and federal, state, and
local laws, rules and regulations. Construction of the Premises shall be in
accordance with the Work Letter attached hereto as Exhibit C and incorporated by
reference herein for all purposes. Upon termination of this Lease, at Landlord's
option, Tenant will repair and restore the Premises to its former condition, at
Tenant's expense, or any such improvements, additions, or alterations installed
or made by Tenant, except Tenant's trade fixtures, shall become part of the
Premises and the property of the Landlord. Tenant may remove its trade fixtures
at the termination of this Lease provided Tenant is not then in default and
provided further that Tenant repair any damage caused by such removal. Tenant
shall be permitted entry onto the Premises from and after Landlord delivers
possession of the Premises to tenant, but prior to the Commencement Date, for
the purpose of installing Tenant's fixtures and for any other purpose permitted
by Landlord.  Such early entry will be at Tenant's sole risk and subject to ail
of the terms and provisions of this Lease as though the Commencement Date had
occurred, including Tenant's obligation to provide insurance as set forth in
Article 12, except for the payment of the Monthly Payment, which will commence
on the Commencement Date.
 
3.5       Opening of Tenant's Store. Commencing on the Delivery Date, Tenant
shall promptly perform, at its own cost and expense, all of Tenant's Work, shall
equip the Premises with trade fixtures and all personal property necessary or
proper for the operation of Tenant's business, and shall open for business as
soon thereafter as possible, but in no event later than 
 
 

 
5

--------------------------------------------------------------------------------

certificate of occupancy and/or other governmental sign-off or approval with
respect to Tenant's Work prior to opening for business in the Premises.
 
3.6            Patio. Tenant shall have the exclusive right to use that certain
outdoor seating area as outlined on Exhibit A, attached hereto and incorporated
herein by this reference ("Patio Area"). To the extent permitted by applicable
law, Tenant shall be entitled to place furniture, umbrellas and other serving
fixtures on the Patio Area for the use of their customers, subject to the prior
approval of Landlord. Tenant shall place trash receptacles in such areas of the
Patio Area as Landlord designates from time to time. Tenant shall empty such
receptacles as reasonably required, but no less often than once a day. All
property placed on the Patio Area by Tenant shall be high-quality, maintained in
good condition, in keeping with the design of the Shopping Center and subject to
Landlord's prior written approval. Landlord shall have no obligation to provide
maintenance to the Patio Area. Tenant shall be responsible, at Tenant's sole
cost and expense, to maintain the Patio Area and all of its personal property
located thereon in a good, neat, clean, sanitary and safe condition, including
snow removal, and shall keep the Patio Area free from trash, rubbish and dirt
caused by its customers. Tenant's use of the Patio Area shall be subject to all
terms and conditions of the Lease as if the Patio Area were a part of the
Premises (including, without limitation, all insurance, liability and
indemnification provisions of the Lease). In addition and without limitation to
any other rights and remedies available to Landlord under this Lease, at law or
in equity, if Tenant fails to adequately and timely perform its maintenance
obligations hereunder, upon reasonable notice Landlord may perform any or ail of
such obligations on behalf of Tenant and Tenant agrees to reimburse Landlord for
the actual cost incurred thereof within ten (10) days after receipt of an
invoice from Landlord


ARTICLE 4 - MONTHLY PAYMENT
 
4.1            Rent. The Monthly Payment shall accrue hereunder with respect to
the Premises from the Commencement Date and shall be payable to Landlord by wire
transfer in accordance with the provisions of Exhibit G attached hereto, or any
in any other manner or at any other address which Landlord may from time to time
designate, without demand and without setoff or deductions, for any reason
whatsoever, except as herein provided.
 
4.2            Payment. Tenant shall pay to Landlord the Minimum Guaranteed
Rental in monthly installments in the amount specified in Section 1.1 above. The
first such monthly installment shall be due and payable upon execution of this
Lease, and will be credited towards Tenant's first month's rent, and subsequent
installments shall be due and payable on or before the first day of each
succeeding calendar month during the Lease Term; provided, that if the
Commencement Date is a date other than the first day of a calendar month, there
shall be due and payable on or before such date as the Minimum Guaranteed Rental
for the balance of such calendar month . a sum equal to that proportion of the
Minimum Guaranteed Rental due for the first full calendar month, multiplied by a
fraction the numerator of which is the number of days from the Commencement Date
to the end of the calendar month during which the Commencement Date shall fall
and denominator which is the total number of days in such month.




 
 
6

--------------------------------------------------------------------------------

 




4.3            Minimum Guaranteed Rental Increases. Commencing with the fifth
anniversary of the Commencement Date, and every subsequent fifth anniversary
thereof,  inclusive of applicable Renewal Terms (as defined in Section 28.1),
the Minimum Guaranteed Rental shall be adjusted by an increase equal to twelve
and one half percent (12.5%) of the Minimum Guaranteed Rental for the
immediately preceding year of the Lease Term.


ARTICLE 5 - COMMON AREA

5.1            Common Area. The "Common Area" is that part of the Shopping
Center designated by Landlord from time to time for the common use of all
tenants, including among other facilities, parking areas, sidewalks, roofs,
landscaping, curbs, loading areas, private streets and alleys, lighting
facilities, hallways, malls, restrooms, as well as all other areas and
improvements of the Shopping Center not leased or intended to be leased to other
tenants, all of which shall be subject to Landlord's sole management and control
and shall be operated and maintained in such manner as Landlord, in its sole
discretion, shall determine. Landlord reserves the right to allow pedestrian
access by the general public through the common areas and the right to change
from time to time the dimensions and location of the Common Area as well as the
location, dimensions, identity and type of any buildings shown on Exhibit A, and
to acquire other out-lots or buildings, construct additional buildings or
additional stories on existing buildings or other improvements in the Shopping
Center, and to include the same as part of the Shopping Center or the Common
Area, or both, as the case may be. Landlord may also eliminate buildings from
the plan shown on Exhibit A provided that such activities do not materially
interfere with access to the Premises by Tenant's employees and visitors.
 
5.2       Use of Common Areas: Parking.


(a)            Tenant shall have the right, nonexclusive and in common with
others, to use the Common Areas for the purposes for which the same were
designed and to use the exterior paved driveways and walkways of the land for
vehicular and pedestrian access to the Shopping Center. Tenant shall also have
the right, non-exclusive and in common with other tenants of the Shopping Center
and Landlord, to use the designated free parking areas of the land, if any, for
the parking of automobiles and other vehicles of Tenant and its employees and
business visitors; provided, that Landlord shall have the right to restrict or
limit Tenant's  utilization of such parking areas in the event the same become
overburdened and in such case to  allocate on a proportionate basis or assign
parking spaces among Tenant and the other tenants of the
Shopping Center.    Landlord shall have the right to establish reasonable
regulations, applicable to all tenants, governing the use of or access to any
interior or exterior Common Areas
 
(b)            Tenant covenants that under no circumstances shall Tenant allow
freight, merchandise, supplies, vehicles, vendor's delivery trucks, construction
materials, trade fixtures or other goods delivered to or from the Premises to be
stored on, accumulate on, or obstruct the entrances of the Shopping Center or
the roads, trash bay, sidewalks, driveways or parking areas within the Shopping
Center. A violation or violations of this sub-paragraph shall constitute a
material breach of this Lease.
 
7

--------------------------------------------------------------------------------





(c)            Tenant shall not perform or permit work to be done on any Common
Areas, including but not limited to, the roads, sidewalks, driveways, parking
areas, landscaped areas or any other exterior areas within the Shopping Center
unless expressly approved in writing by Landlord in Landlord's sole and absolute
discretion. As used herein "work" includes, but is not limited to, assembly,
construction, mechanical work, painting, drying, layout, cleaning or repair of
goods or materials.


5.3     CAM Charges.


Tenant agrees to pay as an additional charge each month its Proportionate Share
of all costs of operating, maintaining, repairing and replacing the Common Areas
in a manner deemed by Landlord appropriate, in Landlord's sole discretion
("Common Area Maintenance Charges" or "CAM"). Included among the costs and
expenses which constitute CAM, but not limited thereto, shall be, at the option
of Landlord, all costs and expenses of protecting, operating, managing,
repairing, replacing, repaving, resealing, striping, lighting, cleaning,
sweeping, painting, insuring (including, but not limited to, fire and extended
coverage insurance on Common Areas, insurance protecting Landlord against
liability for personal injury, death and property damage, business income,
workers' compensation insurance, and any other insurance Landlord deems
reasonable), removing of snow, ice and debris, trash removal (except for trash
receptacles which are required to be maintained by the tenants for their
respective premises or that are Tenant's sole responsibility), police protection
and security and security patrol (provided that Landlord shall have no
obligation to provide such services), fire  protection, regulating traffic,
inspecting, repairing and maintaining of machinery and equipment used in the
operation of the Common Areas, including heating, ventilating and air
conditioning machinery and equipment, vehicles used in connection with
operation, management or maintenance, cost and expense of inspecting,
maintaining, repairing, replacing and cleaning water lines and storm
and   sanitary drainage systems, sprinkler  and other fire protection systems,
life safety and access systems; mechanical, electrical, gas, water, plumbing,
telephone and irrigation systems, cost and expense of installing, maintaining,
repairing and replacing the interior common area of the Shopping Center and the
exterior of the building in or on the Shopping Center, including, but not
limited to floors, non-structural elements of the roofs (including the roof
membrane), skylights, walls, stairs and exterior/interior signs (including,
without limitation, directional signs, sign pylons, markers and other lines),
pest and/or termite control; cost and expense of installing, maintaining and
repairing burglar or fire alarm systems in or on the Shopping Center, if
installed, cost and expense of all landscaping and shrubbery,  all charges for
utility services (excluding those charges which are separately metered to the
tenants of the Shopping Center or that are Tenant's sole responsibility),
amounts paid to contractors and subcontractors for work or  services performed
in connection with any of the foregoing; charges or assessments of any
association to which the Shopping Center is subject; total costs of compensation
and benefits of personnel to implement the services referenced herein, legal,
accounting and consulting fees and expenses (including, without limitation,
permits and fees for promotional events), all alterations, additions,
improvements and other capital expenditures for the Shopping Center (a) in order
to conform to changes subsequent to the date of this Lease in any laws,
ordinances, rules, regulations or orders of any applicable governmental
authority, (b) which are intended as a cost or labor saving device or to effect
other economies in the operation of the Shopping Center, or (c) which are
reasonably determined by Landlord to be necessary or appropriate for the
operation the Shopping Center, subject to amortization. of such costs at a
market rate of interest over the
 
8

--------------------------------------------------------------------------------





useful life thereof, as determined by Landlord; and persona !property taxes,
licenses and permits, overhead costs, and management fees for the operation and
maintenance of the Shopping Center; During the Lease Term, Tenant shall pay to
Landlord on the first day of each month concurrently with the monthly Minimum
Guaranteed Rental and for every month thereafter, 1/12th of the amount of such
CAM estimated by Landlord for that particular year, as adjusted from time to
time, in advance, to be due from Tenant. . Within a reasonable time after the
close of each calendar year, Landlord shall give Tenant a statement (the
"Statement") of the year's CAM and the total amount of the CAM which is Tenant's
obligation, based on Tenant's Proportionate Share, as determined from time to
time by Landlord. If such year's CAM is different than the estimated amount paid
by Tenant, Tenant shall pay Landlord or Landlord shall credit Tenant, as
applicable, within 30 days of the date of the Statement, Tenant's Proportionate
Share which has either (1) not been paid by Tenant or (2) been overpaid by
Tenant pursuant to the estimate. The estimate for Tenant's Proportionate Share
of CAM as of the Delivery Date is $8.00 per square foot of the Premises or
$1,732.00 per month. Following the first full calendar year, controllable CAM
charges, (excluding but not limited to real estate taxes, insurance, utilities
and snow and ice removal, which by their nature are not controllable expenses)
shall not increase by more than five percent (5%) per year on a non-cumulative
basis. CAM charges shall be paid monthly until such time as Landlord, in
writing, reasonably adjusts the estimated CAM pursuant to this Article5.
Notwithstanding anything to the contrary contained in this Lease, Landlord's
failure to provide a reconciliation of CAM shall in no way release Tenant from
its obligation to pay its Proportionate Share of CAM, or constitute a waiver of
Landlord's right to assess and collect for CAM from Tenant in accordance with
this section.
 
5.4     Gross-up. If the Shopping Center is less than ninety-five percent (95%)
occupied at any time during the term of this lease, the CAM for that period may
be grossed up to include all additional costs and expenses of operation,
management, insuring, securing, and maintenance of the Property which Landlord
determines that it would have paid or incurred during such period if the
Shopping Center had been ninety-five percent (95%) occupied. The percent of
occupancy of the Shopping Center will be determined based upon the actual number
of rentable square feet of the Shopping Center that is under lease, divided by
the gross rentable square feet of the Shopping Center. This gross up provision
applies only to variable costs directly attributable to Tenant's occupancy and
gross rent levels.
 
5.5   Proportionate Share. For purposes of calculating CAM, Tenant's
Proportionate Share shall be that percentage stated in Article 1.1.
Notwithstanding the foregoing, if any other tenant or occupant of the Shopping
Center pays the cost of any service or item which is included in CAM directly,
then the cost paid by such tenant or occupant as evidenced by a paid receipt
shall be deducted from the CAM total cost before computing Tenant's
Proportionate Share.
 
5.6   Audit. Tenant shall have the right, at Tenant's sole cost and expense, for
a period of 60 days following receipt of the Statement, to audit the Landlord's
records of CAM, provided, that all the following criteria are met: (a) before
conducting any audit, Tenant must pay the full amount of any CAM due, and must
not be in default of any other provisions of this Lease; (b) in conducting the
audit, Tenant must utilize an independent certified public accountant ("CPA")
experienced in auditing shopping center records, which CPA will be subject to
Landlord's
 
 
9

--------------------------------------------------------------------------------



such hours that Landlord may deem suitable that shall not interfere with the
conduct of business at Landlord's main offices or such other site as Landlord
may determine; (d) upon receipt thereof, Tenant will deliver to Landlord a copy
of the audit report and all accompanying data; (e) Tenant will keep confidential
all agreements involving the rights provided in this section and the results of
any audit conducted hereunder, and shall cause the CPA conducting said audit to
keep information confidential; (f) Tenant shall not conduct an audit more often
than once each calendar year; (g) Tenant's audit rights shall not cover a period
of time in excess of the one calendar year immediately preceding the audit; and
(h) Tenant shall not use a contingency fee based auditor. Tenant's failure to
conduct an audit within 60 days after receipt of the Statement shall be deemed
conclusive that Landlord's assessments of CAM are correct. If such audit shall
reveal that Landlord has overstated Tenant's Proportionate Share for such Year
by 5% or more, Landlord shall pay ail of Tenant's reasonable costs and expenses
of such audit. Any amount found by such audit to be due by Tenant shall be
immediately paid from Tenant to Landlord, and any amount found by such audit to
be due by Landlord to Tenant shall be credited against the next payments of CAM
due by Tenant until credited in full.·
 
5.7            CAM Exclusions. Notwithstanding the foregoing, CAM shall not,
however, include (a) interest and amortization on mortgages and other debt
costs; (b) improvements, repairs or alterations to spaces leased to other
tenants; (c) the cost of providing any service directly to and paid directly by,
any tenant; (d) costs of items to the extent Landlord receives reimbursement
from insurance proceeds; (e) any duplicative charges or expenses; or (f) legal
fees incurred in leasing or in disputes with other tenants.
 
ARTICLE 6 - USE AND CARE OF THE PREMISES
 
6.1            Trade Name. The Premises may be used only for the Permitted Use,
and for no other purpose. Notwithstanding the foregoing, Tenant shall not be
entitled to use the Premises for any uses listed on Exhibit F, attached hereto.
Tenant may not change the Permitted Use of the Premises except with the express
prior written consent of the Landlord, which may be granted or denied in
Landlord's sole discretion. Tenant shall pay all of Landlord's costs and
expenses incurred in determining whether to consent to a change of use,
including but not limited to, costs of reviewing and approving any related
documentation and reasonable attorneys' fees. The consent of Landlord to one
change of use shall not constitute a waiver of the necessity of Tenant to again
obtain Landlord's consent to any subsequent change of use. Any material
violation of this use shall be deemed a default by Tenant under this Lease.
Tenant shall use in the transaction of business in the Premises the Trade Name
specified in Section 1.1 above and no other trade name without the prior written
consent of Landlord. Tenant shall not at any time leave the Premises vacant 
(closed for longer than a one week time period), but shall in good faith
continuously throughout the Term of this Lease conduct and carry on in the
entire Premises the type of business for which the Premises are leased. Subject
to a standard of reasonableness,   Tenant shall operate its business with a
complete line of full selection and sufficient stock of first class merchandise
of current style and type, with attractive displays and in an efficient, high
class and reputable manner so as to produce the maximum amount of sales from the
Premises, and shall, except during reasonable periods for repairing, cleaning
and decorating, keep the Premises open to the public for business with adequate
and competent personnel in attendance on all days and during all hours
(including evenings) established by Landlord from time to time as store hours
for the Shopping Center, and during any other days and hours when the Shopping
Center




 
10

--------------------------------------------------------------------------------

generally is open to the public for business, except to the extent Tenant may be
prohibited from being open for business by applicable law, ordinance or
governmental regulation. Tenant shall maintain an adequate number of capable
employees and sufficient inventory to run its business in a first-class manner.
Violation of this Section must be substantial and continuous in order to be
deemed a material breach of this Lease. Tenant's local advertising shall refer
to the business conducted at the Premises and shall mention the address of the
Premises and the name of the Shopping Center. Tenant acknowledges that the
identity of Tenant, the specific character of Tenant's business, the anticipated
use of the Premises and the relationship between such use and other uses within
the Shopping Center have been material considerations to Landlord's entry into
this Lease. Any material change in the use of Tenant's business without the
prior written consent of Landlord shall constitute an event of default under
this Lease.
 
6.2            Increased Premiums. Tenant shall not keep anything within the
Premises for any purpose which increases the insurance premium cost or
invalidates any insurance policy carried on the Premises or other part of the
Shopping Center. Upon demand, Tenant shall pay as Additional Rent any increased
premium cost due to Tenant's use or occupation of the Premises. All property
kept stored or maintained within the Premises by Tenant shall be at Tenant's
sole risk.
 
6.3            No Wholesale. Tenant shall not conduct within the Premises any
fire, auction or bankruptcy sales or operate within the Premises a "Wholesale"
or "factory outlet" store, a cooperative store, a "second-hand" store, a
"surplus" store or a store commonly referred to as "discount house." Tenant
shall not advertise that it sells products or services at a "discount,"
"cut-price," or "cut-rate" prices. Tenant shall not: (a) permit any
objectionable or unpleasant odors to emanate from the Premises, (b) place or
permit any radio, television, loudspeaker or amplifier on the roof or outside
the Premises or where the same can be seen or heard from outside the Shopping
Center or in the Common Area, (c) place an antenna, awning or other projection
on the exterior of the Premises, (d) solicit business or distribute leaflets or
other advertising material in the Common Area, (e) or take any other action
which would constitute a nuisance or would disturb or endanger other tenants of
the Shopping Center, or (f) unreasonably  interfere with other tenants' use of
their respective premises, or (g) do anything which according to a reasonable
standard would tend to injure the reputation of the Shopping Center.
 
6.4        No Waste. Tenant shall take good care of the Premises and keep the
same free from waste at all times. Tenant shall keep the Premises and sidewalks,
service ways and loading areas adjacent to the Premises neat, clean and free
from dirt, rubbish, insects and pests at all times, and shall store all trash
and garbage within the Premises, or within areas designated by Landlord.
 
6.5            Displays. Tenant shall maintain all display windows in a neat,
attractive condition, and shall keep all exterior electric signs in front of the
Premises lighted from dusk until dawn every day, including Sundays and holidays.
 
6.6            Compliance with Laws. Tenant shall procure, at its sole expense,
any permits and licenses required for the transaction of business in the
Premises and otherwise comply with all applicable laws, ordinances and
governmental regulations concerning the use and operation of the Premises;
provided, that such compliance does not require alteration of the Premises,
except




 
11

--------------------------------------------------------------------------------



where such alteration is dictated by the applicable authority as a result of
Tenant's particular use of the Premises.


ARTICLE 7 - MAINTENANCE AND REPAIR OF THE PREMISES


7.1     Landlord's Obligation. Subject to reimbursement by Tenant pursuant to
Article 5 hereof, Landlord shall keep, or cause to be kept, the foundation, the
exterior walls (except store fronts, plate glass windows, doors, door closure
devices, window and door frames, molding, locks and hardware, and that portion
of the sidewalk directly adjacent to Tenant's storefront including snow removal
therefrom, all of which are Tenant's responsibility and Tenant's sole expense),
the roof of the Premises and structural components of the building in good
repair, except for damage due to the negligence, acts or omissions of Tenant,
its agents, employees, subtenants, licensees, invitees and concessionaires,
which repairs shall be made by Tenant, at Tenant's sole expense. In the event
that the Premises should become in need of repairs required to be made by
Landlord hereunder, Tenant shall give prompt written notice thereof to Landlord,
and Landlord shall commence required repairs as soon as reasonably practicable.
This section shall not apply in case of damage or destruction by fire or other
casualty or condemnation or eminent domain or force majeure, in which event the
obligations of Landlord shall be controlled by Articles 14 and 15. Except as
otherwise provided in this section, Landlord shall not be obligated to make
repairs, replacements or improvements of any kind upon the Premises, or to any
equipment, merchandise, stock in trade, facilities or fixtures therein, all of
which shall be Tenant's responsibility, but Tenant shall give Landlord prompt
written notice of any accident, casualty, damage or other similar occurrence in
or to the Premises or the Common Area of which Tenant has knowledge. Landlord's
costs and expenses to comply with this section may be included in CAM.
Notwithstanding anything to the contrary contained herein, Landlord's obligation
hereunder is limited to repairs specified in this Section 7.1 only, and Landlord
shall have no liability for any damages or injury arising out of any condition
or occurrence causing a need for such repairs unless such damage or injury
occurred as a result of the gross negligence of Landlord, its agents, employees
or assigns.
 
7.2   Tenant's Obligations.


(a)            Tenant, at its sole cost and expense, shall at all times keep the
Premises (including all entrances and vestibules) and all partitions, windows
and window frames and moldings, signs, glass, doors, door openers, fixtures,
equipment and appurtenances thereof (including lighting, electrical, plumbing,
heating, ventilating and air conditioning fixtures and systems (the "HVAC")
servicing the Premises exclusively and any other mechanical equipment and 
appurtenances serving the Premises exclusively), and all other parts of the
Premises not required herein to be maintained by Landlord, in good order,
condition and repair, clean (including redecorating), orderly, sanitary and
safe, damage by ordinary wear and tear and unavoidable casualty excepted
(including, but not limited to, doing such things, at Tenant's sole cost and
expense, as are necessary to cause the Premises to comply with the applicable
laws, ordinances, rules, regulations, directions, requirements and orders of
governmental and public bodies and agencies which are now in force or which may
hereafter be in force, which shall impose any duty upon Landlord or Tenant with
respect to the use, occupation or alteration of the Premises, such as, but not
limited to, OSHA and ADA). Tenant shall furnish, maintain and
 
12

--------------------------------------------------------------------------------



replace all electric light bulbs, ballasts, tubes and tube casings within the
Premises and serving the Patio.


(b)        Tenant shall arrange for the regular pickup of such trash and garbage
at Tenant's expense. The size, design and color of any receptacles may be
prescribed by Landlord. Receiving and delivery of goods and merchandise, and
removal of garbage and trash, shall be made only in the manner and areas
prescribed by Landlord. All of Tenant's refuse and other waste materials shall
be segregated by category of waste in accordance with such regulations as
Landlord may from time to time adopt. Notwithstanding anything to the contrary
contained in this Lease, Landlord may, at its sole option, arrange for
collection of all trash and garbage in the Shopping Center and should Landlord
exercise such election, Tenant's Proportionate Share of the cost thereof will be
part of the CAM. Tenant shall not operate an incinerator or hum trash or garbage
within the Shopping Center. Tenant shall, at its sole cost and expense, provide
its own janitorial service.
 
(c)        Tenant shall maintain in a clean condition its signs, metal work,
doors and the interior and exterior of all windows in the Premises. In the event
Landlord determines that windows for which Tenant is responsible are not being
so maintained, it shall have the right to clean the same or cause the same to be
cleaned at Tenant's expense. Tenant, shall be responsible for the maintenance,
repair and restoration (including replacement, if necessary) of any windows or
other glass surfaces within the Premises. Tenant shall remove any graffiti from
the Premises or the Patio Area within forty-eight (48) hours from the occurrence
of such graffiti, and shall repair any damage caused by vandalism to the
Premises or Patio Area within ten (10) days after the occurrence of such damage.
 
(d)      Tenant shall be responsible for the cleaning and maintenance of any
grease trap serving the Premises and shall enter into, and furnish Landlord a
copy of upon request, a grease trap cleaning contract reasonably acceptable to
Landlord. Any grease-hood ventilation equipment in the Premises shall include
fire protection devices approved by Landlord and a fine pre-filter and activated
charcoal filters or their equivalent. All kitchen ventilating equipment shall be
so operated and maintained as to prevent the emission of odors and smoke from
the Premises, and if the exhaust requirements of Tenant's use exceed the
capacity of the kitchen ventilating equipment, Tenant shall install and use an
electrostatic precipitator or comparable state of the art equipment to achieve
the requisite standard of emission control, as determined by Landlord, so that
no such emissions shall enter into the Shopping Center's air conditioning system
or be discharged into any other vents or flues of the Shopping Center or annoy
any of the tenants of the Shopping Center or adjacent properties. The design,
location and installation of such equipment shall be subject to Landlord's
approval. The discharge of any fumes, vapors and odors, which by law or by rule
or regulation of any department or agency having jurisdiction must be discharged
into a separate stack or flue, will not be permitted unless Tenant, at Tenant's
sole expense, shall provide for such discharge in a proper manner to the outside
air if legally permissible and if not legally permissible, then in some other
lawful manner. Tenant shall not discharge or permit to be discharged any acids,
vapors or other materials into the waste lines, vents or exterior surfaces of
the Shopping Center which will damage them. The discharge of fumes, vapors and
odors will only be permitted on the Shopping Center exterior at Shopping Center
mechanical room floors and only at such locations on these floors where space
and
(ventilation capacity is available without contaminating the intake or other
mechanical systems.




 
13

--------------------------------------------------------------------------------





If Landlord so elects, Tenant shall enter into maintenance and service contracts
for the filter and exhaust elements of the heat, ventilating and air
conditioning equipment with maintenance and service companies approved by
Landlord, and Tenant shall not terminate or amend the contracts without
Landlord's prior approval, which approval shall not be unreasonably withheld.


(e)     Tenant shall install and maintain an impervious membrane in the floor
areas of the kitchen, dishwashing, bar and restroom areas in the Premises and
shall otherwise take such action and conduct its operations in such a manner
that no liquid seeps from the Premises to the space of any other tenant or to
any other portion of the Shopping Center. Tenant shall cause to be maintained,
at its expense and in good operating condition and repair, all grease traps and
other equipment installed in the Premises for kitchen waste disposal. If
Landlord determines in its reasonable judgment that such equipment is not being
so maintained, Tenant shall retain the services of Landlord or a maintenance
company retained by Landlord to perform such maintenance and Tenant shall
reimburse Landlord for the cost thereof upon demand.


7.3      Maintenance Contracts. Landlord may, at Landlord's sole discretion,
enter into a mechanical system inspection contract with a reputable service
company, and Tenant shall pay its Proportionate Share of the costs of said
service contract. Tenant shall pay its Proportionate Share of all costs of any
replacements or repairs resulting from determinations made by the inspection
service.


Landlord may, in its sole discretion, require Tenant to enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
for servicing the HVAC equipment within the Premises. The maintenance contractor
must be approved by Landlord. The service contract must include all services
suggested by the equipment manufacturer within the operation/maintenance manual
and must become effective within 30 days of notification from landlord that the
HVAC contract shall be Tenant's responsibility. A copy of the contract is to be
delivered to Landlord within the 30-day period. Should Tenant fail to enact such
maintenance contract, Landlord may do so on Tenant's behalf, and Tenant shall
pay Landlord upon demand such associated costs plus fifteen percent (15%).
Within the thirty (30) day period preceding
move-out by Tenant, Tenant shall have the systems and equipment checked and
serviced to ensure proper functioning and shall furnish Landlord satisfactory
proof thereof upon request.
 
7.4     Landlord's Repair Rights. If Tenant refuses or neglects to make repairs
or to maintain the Premises, or any part thereof, in a manner reasonably
satisfactory to Landlord, Landlord shall have the right, but not the obligation,
upon giving Tenant written notice of its election to do so, to make such repairs
or perform such maintenance on behalf of, and for the account of, Tenant. Such
work shall be paid for by Tenant, as Additional Rent, promptly upon receipt of a
bill therefore, with a 15% administration charge added to the total.


7.5     End of Term. At the end of this Lease, or upon Landlord's exercise of
its right, upon an event of default, to repossess the Premises without
terminating this Lease, Tenant will promptly quit and surrender the Premises
broom-clean, in good order and repair, ordinary wear and tear excepted, and
shall surrender all keys for the Premises to Landlord and shall inform Landlord
of all combinations on locks, safes and vaults, if any, in the Premises. Upon
move-out by Tenant, should the Premises require any repairs which are the
responsibility of Tenant hereunder, Landlord shall have the right to make such
repairs at Tenant's sole cost. If Tenant is




 
14

--------------------------------------------------------------------------------



not then in default, Tenant may remove from the Premises any trade fixtures,
equipment and movable furniture placed in the Premises by Tenant pursuant to
Article 8, whether or not such trade fixtures or equipment are fastened to the
Premises, so long as such removal is done in accordance with plans approved by
Landlord. Notwithstanding the foregoing, Tenant will not remove any trade
fixtures or equipment without Landlord's prior written consent if the removal of
such fixtures or equipment will result in impairing the structural strength of
the Premises. Whether or not Tenant is in default, Tenant will remove such
alterations, additions, improvements, trade fixtures, equipment and furniture as
Landlord has requested in accordance with Article 8 and in accordance with 
plans approved by Landlord.All trade fixtures, equipment, furniture, inventory,
effects, alterations, additions and improvements on the Premises after the end
of the Lease Term will be deemed conclusively to have been abandoned and may be
appropriated, sold, stored, destroyed or otherwise disposed of by Landlord
without written notice to Tenant or any other person and without obligation to
account for them or to pay any proceeds to Tenant for such items. Tenant will
pay Landlord for all expenses incurred in connection with the removal of such
property, including, but not limited to, the cost of repairing any damage to the
Shopping Center or Premises caused by the removal of such property. Tenant's
obligation to observe and perform this covenant will survive the expiration or
other termination of this Lease.


ARTICLE 8 - ALTERATIONS
 
8.1    Alterations. Tenant will not make or allow to be made any alterations,
additions or improvements (collectively "Alterations") in or to the Premises
without the prior written consent of Landlord. Alterations to the Premises shall
be done by Landlord or by contractors approved in writing by Landlord, at
Tenant's sole cost and expense. If Landlord approves Tenant's proposed
Alterations and agrees to permit Tenant's contractor to do the work,
Tenant's contractor must first furnish to Landlord insurance coverage against
such risks and in such amounts as Landlord may reasonably require, including,
but not limited to, General Liability, Builder's Risk, and Workman's
Compensation Insurance (as required under the Workman's Compensation Act of
Colorado), issued by such companies as Landlord may approve and naming Landlord
as an additional insured on all such policies. All Alterations permitted by
Landlord must conform to all requirements of all governmental entities having
jurisdiction. Tenant's contractor shall obtain all applicable building and
occupancy permits required by law. Landlord shall have the right, at Tenant's
expense, not to exceed $500.00 per each such inspection, to have Tenant's
contractor's work inspected by architects and engineers. At any time Tenant
either desires to, or is required to, make repairs or Alterations in accordance
with this Lease, Landlord may, in addition to its other options, require Tenant,
at Tenant's sole cost  and expense, to obtain and provide to Landlord a lien and
completion bond (or such other applicable bond as reasonably determined by
Landlord) in an amount equal to one and one-half times the estimated cost of
such improvements to insure Landlord against risk and liability, including but
not limited to liability for mechanics and materialman's lien, and to insure
the' completion of the work. Tenant agrees to indemnify Landlord and hold it
harmless against any\ loss, liability or damage resulting from Tenant's repairs
or alterations and to conform with all the requirements of Section 19.3. Tenant
further agrees that plans and drawings for installation or revision of
mechanical, electrical or plumbing systems shall be designed by an engineer
approved by Landlord, and bear an engineer's seal, such design work to be done
at Tenant's expense. Notwithstanding anything to the contrary contained herein,
in no event shall Tenant be permitted to remove or substantially alter any
restrooms in the Premises.
 
 
15

--------------------------------------------------------------------------------





8.2      Removal of Alterations. All Alterations (which do not include equipment
or furniture of Tenant), whether made with or without Landlord's consent, made
in or upon the Premises, either by Landlord or Tenant, shall be Landlord's
property upon installation and shall remain on the Premises without compensation
to Tenant unless Landlord shall, by written notice within 30 days after the
expiration or termination of this Lease, elect to have the Alterations removed.
If Landlord elects to have the Alterations removed and Tenant fails to remove
the same and restore the Premises to the condition that existed prior to the
installation of the Alterations, then Landlord may cause same to be removed and
the Premises restored at Tenant's expense, and Tenant agrees to reimburse
Landlord, on demand, for the cost of such removal and restoration, together with
any and all damages which Landlord may suffer and sustain by reason of the
failure of Tenant to remove the same.
 
8.3      Removal of Fixtures. Upon the expiration or other termination of this
Lease, Tenant will remove all furniture, movable trade fixtures and persona!
property (collectively "Fixtures") of Tenant. If Tenant fails to remove its
Fixtures on or before the date of expiration or termination of this Lease, the
Fixtures shall, at the option of Landlord, either become the property of
Landlord, or be removed from the Premises and disposed of by Landlord, at
Tenant's sole cost and expense.        
 
8.4     Standard of Alterations. All Alterations, installations, removals and
restoration shall be accomplished in a good and workmanlike manner so as not to
damage the Premises or the Shopping Center, in compliance with all governmental
requirements, and the requirements of any contract or deed of trust to which the
Landlord may be a party, and in such manner as not to disturb other tenants in
their use and occupancy of the Shopping Center.  
 
8.5      Roof Alterations. Tenant agrees that all venting, opening, sealing,
waterproofing of the roof made in connection with any Alterations requested by
Tenant shall be performed by Landlord's roofing contractor, at Tenant's expense.
Upon completion of any Alterations to the roof, Tenant shall furnish to Landlord
a certificate from Landlord's roofing contractor that all such Alterations
approved by Landlord have been completed in accordance with the plans and
specifications approved by  Landlord. 
 
ARTICLE 9 - LANDLORD'S RIGHT OF ACCESS; USE OF ROOF


9.1      Right  of Access. Landlord, its agents, representatives and designees
shall have the right to enter the Premises, at any time, to examine and inspect
the same, or to make such repairs, additions or alterations as Landlord may deem
necessary or proper for the safety, improvement or preservation thereof.
Landlord shall also have the right to enter the Premises upon reasonable prior
notice during Tenant's regular business hours, and to exhibit the same to
prospective purchasers, mortgages, lessees and tenants. During the 180 days
prior to the Expiration Date, Landlord may place upon the Premises "For Lease"
or other similar signs which Tenant shall permit to remain thereon displayed.
 
9.2      Use of Roofs and Walls. Notwithstanding anything to the contrary
contained in this Lease, Landlord shall have the exclusive right to use all or
any part of the roof or exterior walls of the Premises for any purpose,
including, but not limited to: (a) erecting signs or other  structures on or
over all or any part of the same; (b) erecting scaffolds and other aids to the




 
16

--------------------------------------------------------------------------------





construction, maintenance and installation of the same; and (c) installing,
maintaining, using, repairing and replacing pipes, ducts, conduits, and wires
and all other mechanical equipment leading through, to or from the Premises and
serving other parts of the Shopping Center in locations which do not materially
interfere with Tenant's use of the Premises. Use of the roof above the Premises
is reserved for Landlord.


ARTICLE 10 - SIGNS; STORE FRONTS


10.1    Signage. Tenant shall be allowed to install the maximum signage allowed
by the local governing authorities, subject to Landlord's approval. In addition,
Tenant  shall have signage on the pylon sign fronting Colorado Boulevard,
subject to Landlord's approval. Tenant shall not, without Landlord's prior
written consent, which shall not be unreasonably withheld in light of the
agreements set forth in this paragraph: (a) make any changes to or paint the
store front; (b) install any exterior lighting, decorations or paintings; or (c)
erect or install any signs, window or door lettering, placards, decorations or
advertising media of any type which can be viewed from the exterior of the
Premises, excepting only dignified displays of customary type for its display
windows. All signs, decorations and advertising media shall conform in all
respects to the sign criteria established by Landlord, in its sole discretion,
for the Shopping Center, and shall be subject to the prior written approval of
Landlord as to construction, method of attachment, size, shape height, lighting,
color and general appearance. All signs shall be kept in good condition and in
proper operating order at ail times. Landlord reserves the right to designate a
uniform type of sign for the Shopping Center to be installed and paid for by
Tenant. The signage criteria for the Shopping Center, as the same may be amended
from time to time in Landlord's sole discretion, is set forth on Exhibit D
attached hereto. If, however, Tenant bas installed a Sign to Landlord's
requirements and approval, Tenant shall not be required to modify that sign for
five (5) years, provided that any such sign remains in compliance with governing
codes and ordinances. If Tenant is in default hereunder and such default remains
uncured for at least 30 days, Landlord shall have the right to erect on the
Premises signs indicating that the Premises are available "for lease."
 
10.2          Removal of Signage. Tenant agrees to have erected and installed
fully operative signage prior to Tenant's opening for business. All signs shall
be in accordance with Landlord's sign criteria. Tenant, upon vacation of the
Premises, or the removal or alteration of its sign for any reason, shall be
responsible for the repair, painting, and/or replacement of the building fascia
surface where Tenant's signs are attached.


ARTICLE 11 - UTILITIES


11.1        Procurement of Utilities. Landlord agrees to cause to be provided
and maintained the necessary mains, conduits and other facilities necessary to
supply water, electricity, natural gas, telephone service and sewerage service
to the boundary of the Premises.
 
11.2       Utilities. Tenant shall promptly pay all charges for electricity,
water, gas, telephone service, sewerage service  and other utilities furnished
to the Premises and shall promptly pay any maintenance charges therefore. Tenant
shall reimburse Landlord (as part of CAM) for its Proportionate Share as set
forth in Section 1.1 of any utilities paid by Landlord which are allocable to
Tenant but not directly metered to Tenant. Landlord reserves the right to




 
17

--------------------------------------------------------------------------------





directly meter Tenant's consumption of utilities. Landlord may, at its option,
furnish one or more utility services to Tenant, and in such event Tenant shall
purchase the services from Landlord, and shall pay on demand as Additional Rent
the rates established therefore by Landlord. Landlord may at any time
discontinue furnishing any such service without obligation to Tenant other than
to connect the Premises to the public utility, if any, furnishing such service.
 
11.3            Tenant's Costs. Whenever equipment or lighting is used in the
Premises by Tenant and such equipment or lighting affects the temperature
otherwise normally maintained by the design of the Shopping Center's air
conditioning system, Landlord shall have the right, after prior written notice
to Tenant, to install supplementary air conditioning facilities in the Premises
or otherwise modify the ventilating and air conditioning system serving the
Premises; and the cost of such facilities, modifications, and additional service
will be paid by Tenant as Additional Rent. In the event that Tenant requires
more power than is otherwise made available to the Premises pursuant to Section
11.1, Tenant shall pay for the cost of installing any risers, meters or other
facilities that may be necessary to furnish or measure such excess power to the
Premises.
 
11.4            Interruption of Services. Landlord shall not be in default under
this Lease or be liable for any damages directly or indirectly resulting from,
nor shall the Rent be abated by reason of (a) the installation, use or
interruption of use of any equipment in connection with the furnishing of any of
such services, (b) failure to furnish or delay in furnishing any such services
when such failure or delay is caused by accident, strike or any other condition
beyond the reasonable control of Landlord, or by the making of necessary repairs
or improvements to the Premises or the Shopping Center, (c) the limitation,
curtailment, rationing, or restrictions on use of water, electricity, gas, or
any other form of energy serving the Premises or the Shopping Center. Landlord
and Tenant shall each use reasonable efforts to remedy diligently any
interruption in the furnishing of such services. Landlord shall not be liable
for any damages to Tenant resulting from any interruption or failure of utility
services unless such interruption was a result of the gross negligence of
Landlord, its employees, agents or assigns.
 
ARTICLE 12 - INDEMNITY, PUBLIC LIABILITY INSURANCE AND FIRE AND EXTENDED
COVERAGE INSURANCE
 
12.1           Indemnification. Landlord shall not be liable to Tenant or to
Tenant's employees, agents, visitors, customers, co-signees or invitees or to
any other person or entity, whomsoever, for any injury to person or damage to or
loss of property: (a) occurring within the Common Area if caused by the
negligence or misconduct of Tenant, its employees, subtenants, licensees or
concessionaires, or occurring within the Premises if caused by any other person
entering the Shopping Center under the express or implied invitation of Tenant;
(b) arising out of the use of  the Premises by Tenant and the conduct of its
business therein; (c) arising out of any breach or default by Tenant in the
performance of its obligations hereunder; or (d) resulting from any other cause 
within the Premises except Landlord's gross negligence.  Tenant hereby agrees to
indemnify and hold harmless Landlord, and Landlord's employees and agents from
and against, any and all demands, claims, causes of action, fines, penalties,
damages (including consequential damages), liabilities, judgments, and expenses
(including, without limitation, attorneys' fees) and hereby agrees to indemnify
Landlord and hold it harmless from any loss, expense or claims   arising out of
any such damage or injury where such damage or injury was not caused by
Landlord's gross negligence or willful neglect. If any action or proceeding is
brought against
 
18

--------------------------------------------------------------------------------





Landlord, its employees or agents by reason of any such claim for which Tenant
has indemnified Landlord, Tenant, upon written notice from Landlord, will defend
the same at Tenant's expense, with counsel satisfactory to Landlord, but at a
reasonable hourly expense. As a material part of the consideration to Landlord
for this Lease, Tenant hereby assumes all risk of damage to property or injury
to persons in, upon and about the Premises from any cause, except due to the
gross negligence of Landlord or its agents, employees or assigns, and Tenant
hereby waives ail claims with respect thereto against Landlord.


12.2     Insurance.
 
(a)            Tenant's Insurance. Tenant shall obtain and keep in effect
throughout the Lease Term, at its sole cost and expense:
 
(i)           Bodily injury and property damage liability insurance, with a
combined single occurrence limit of not less than $2,000,000 written on an
"occurrence basis". All such insurance will be equivalent to coverage offered by
a Commercial General Liability form including, without limitation, personal
injury and contractual liability coverage for the performance by Tenant of the
indemnity agreements set forth in this Lease;
 
(ii)              Insurance covering ail of Tenant's furniture and fixtures,
machinery, equipment, stock and any other personal property owned and used in
Tenant's business and found in, on or about the Shopping Center, and any
leasehold improvements to the Premises in excess of the allowance, if any,
provided pursuant to a work letter in an amount not less than the full
replacement cost. Property forms will provide coverage on a broad form basis
insuring against "all risks of direct physical loss." All policy proceeds will
be used for the repair or replacement of the property damaged or destroyed;
however, if this Lease ceases under the provisions of Article 14, Tenant will be
entitled to any proceeds resulting from damage to Tenant's furniture and
fixtures, machinery and equipment, stock and any other personal property;
 
(iii)        Worker's compensation insurance insuring against and satisfying
Tenant's obligations and liabilities under the worker's compensation laws of the
state in which the Premises are located, including employer's liability
insurance in the limits required by the laws of the state in which the Shopping
Center is located; and
 
(iv)        If Tenant operates owned, hired or non-owned vehicles on the
Shopping Center, comprehensive automobile liability will be carried at a limit
of liability not less than $500,000 combined bodily injury and property damage.
 
(b)           Delivery of Policy.    Prior to the Delivery Date,  Tenant shall
provide Landlord with original certificates or duplicate originals of the policy
or policies of insurance referred to in subparagraph (a) with evidence that
premiums have been paid in full for the respective policy periods and that
coverage was in place and in effect upon the Delivery Date. Tenant shall furnish
to Landlord throughout the Lease Term, replacement certificates or renewal
polices, together with evidence of like premium payment at least 10 days prior
to the respective expiration dates of the then current policy or policies. All
such insurance shall name Tenant as the named insured and Landlord, Landlord's
mortgagees, and the management company shall be named as additional insureds on
each policy. In addition to the remedies set forth in this Lease,




 
19

--------------------------------------------------------------------------------





Landlord may, but shall not be obligated to, obtain on behalf of Tenant any
insurance that Tenant is obligated, but fails, to obtain under this Lease, and
recover from Tenant the cost thereof plus interest at the rate of 12% per annum
from the date of payment by Landlord until repaid in full by Tenant.


(c)        Insurance Rating.  Any insurance required by Tenant hereunder shall
be in companies rated "A" or better in "Bests Insurance Guide." If in the
opinion of Landlord, the amount of liability insurance required hereunder or the
coverage under such policy is not adequate, then Tenant shall reasonably
increase said insurance coverage. Tenant's failure to comply with the
requirements of this section relating to insurance shall constitute an event of
default hereunder. In addition to the remedies provided in Article 18 of this
Lease, Landlord may, but is not obligated to, obtain such insurance and Tenant
shall pay to Landlord upon demand as additional rental the premium cost thereof
plus interest thereon at the rate equal to the lesser of the highest rate
permitted by law or twelve percent (12%) per annum from the date of payment by
Landlord until repaid by Tenant.
 
(d)            Waiver of Subrogation.  Landlord and Tenant each waives any and
all rights to recover against the other, or against the officers, directors,
shareholders, partners, joint ventures, employees, agents, customers, invitees
or business visitors of such other party, for any loss or damage to such waiving
party arising from any cause covered by any property insurance required to be
carried pursuant to this section or any other property insurance actually
carried by such party. Landlord and Tenant, from time to time, will cause their
respective insurers to issue appropriate waiver of subrogation rights
endorsements to all property insurance policies carried in connection with the
Shopping Center or the Premises or the contents of either.
 
(e)            Landlord's Insurance and Tenant's Insurance Payment. Tenant
agrees to pay its Proportionate Share as set forth in Section 1.1 of Landlord's
cost of insurance as carried by Landlord from time to time with respect to the
Shopping Center, including without limitation fire and extended coverage
insurance, commercial general liability insurance, and any other insurance and
in such amounts as Landlord deems necessary or desirable ("Insurance") on the
Shopping Center. Insurance as stated herein may include, without limitation,
liability insurance for personal injury, death and property damage, insurance
against fire, flood, extended coverage, theft or other casualties, fidelity
bonds for personnel, insurance against liability for assault and battery, and
defamation and claims for false arrest. During the Lease Term, Tenant shall pay,
as additional rent, a monthly payment ("Insurance Payment") to Landlord equal to
1/121 of its Proportionate Share of the insurance on the Shopping Center
estimated to be due and payable for that particular year. Each Insurance Payment
shall be due and payable at the same time and manner of the payment as the
Minimum Guaranteed Rental. The initial monthly Insurance Payment is based upon
Tenant's Proportionate Share of the estimated insurance on the Shopping Center
for the year in question, and the monthly Insurance Payment is subject to
increase or decrease from time to time as determined by Landlord to reflect
Tenant's estimated Proportionate Share of the Insurance. Tenant's Insurance
payments shall be reconciled annually at the same time as the CAM is reconciled.
If Tenant's total Insurance Payments are less than Tenant's actual Proportionate
Share of the Insurance on the Shopping Center, Tenant shall pay to Landlord,
within thirty (30) days after receipt of written notice, the difference. If the
total Insurance Payments of  Tenant are more  than Tenant's actual Proportionate
Share  of the Insurance on the Shopping Center, Landlord shall retain such
excess and credit it to Tenant's
 
20

--------------------------------------------------------------------------------



account. Tenant's Proportionate Share of the cost of Insurance on the Shopping
Center shall be computed by multiplying the cost of Insurance by Tenant's
Proportionate Share as set forth in Section 1.1 Notwithstanding anything to the
contrary contained in the Lease, Landlord's failure to provide a reconciliation
of Insurance as required by this section shall in no way release Tenant from its
obligation to pay its Proportionate Share of Insurance, or constitute a waiver
of Landlord's right to assess and collect for such Proportionate Share of
Insurance from Tenant in accordance with this section.
 
ARTICLE 13-NON-LIABILITY FOR CERTAIN DAMAGES
 
13.1         Waiver. Landlord, its agents and employees shall not be liable to
Tenant, its employees, agents, invitees, licensees or visitors, or any other
person or entity whomsoever for any injury to person or damage to property
caused by: (a) the failure of any service provided by Landlord (including
security service and devices (b) any defects in, or failure of, equipment, pipes
or wiring, or broken glass" or (c) the backing up, or leaking of, drains, gas,
water, steam, electricity or oil, into the Premises. Landlord shall not be
liable to Tenant or any other person or entity whomsoever for any loss or damage
that may be occasioned by or through the acts or omissions of other tenants of 
the Shopping Center, or of any other persons or entities whomsoever, excepting
only duly authorized employees and agents of Landlord. With respect to latent or
patent defects in the Premises, Landlord's liability shall extend only to work
performed by Landlord, if any, and shall not extend beyond eighteen months from
the Commencement Date, whether or not such defects are discovered within such
one-year period. Tenant shall indemnify and hold Landlord harmless from any
loss, cost, expense or claims arising out of any injury or damage referred to in
this section for which Landlord is stated not to be liable.
 
13.2       Limitation on Recourse. Tenant specifically agrees to look solely to
Landlord's interest in the Shopping Center for the recovery of any judgments
from Landlord. It is agreed that Landlord (and its shareholders, joint
venturers, and partners, and their shareholders, joint venturers and partners
and all of their officers, directors and employees) will not be personally
liable for any such judgments. The provisions contained in the preceding
sentences are not intended to, and will not, limit any right that Tenant might
otherwise have to obtain injunctive relief against Landlord or relief in any
suit or action in connection with enforcement or collection of amounts which may
become owing or payable under or on account of insurance maintained by Landlord.


ARTICLE 14 - FIRE AND OTHER CASUALTY


14.1       Damage. Except as provided below, in case of damage to the Premises
or other portions of the Shopping Center by tire or other insured casualty,
Landlord shall repair the damage. Such repair work shall be commenced promptly
following notice of the damage and completed with reasonable diligence, taking
into account the time required for Landlord to effect a settlement with and
procure insurance proceeds from the insurer, except for delays due to Force
Majeure.
 
14.2            Restoration. If the damage is of a nature or extent that, in
Landlord's reasonable judgment, the repair and restoration work would require
more than 270 days to complete after commencement of work, assuming normal work
crews not engaged in overtime, Landlord shall




 
21

--------------------------------------------------------------------------------



so notify Tenant within a reasonable time (but in no event more than 90 days)
after such determination and either Landlord or Tenant shall be entitled to
immediately terminate this Lease. Further, if Landlord reasonably determines
that the Shopping Center is damaged to such extent as to make repair thereof
unfeasible or that the length of the Lease Term remaining after restoration
would make restoration impractical (in either case, whether for economic or
other reasons), Landlord shall have the right to terminate this Lease upon
written notice to Tenant delivered within 30 days after the casualty.
 
14.3            Proceeds. If the insurance proceeds received or to be received
by Landlord (excluding any rental interruption insurance proceeds) fall
materially short of the funds required to pay for repairing the damage or are
required to be applied on account of any Mortgage or Underlying Lease (as
defined in Section 21.1), or if the nature of loss is not covered by Landlord's
hazard insurance coverage, Landlord may elect either to (a) repair the damage as
above provided notwithstanding such fact, or (b) terminate this Lease, by giving
Tenant notice of termination within 60 days after Landlord's knowledge of the
casualty and determination of availability or sufficiency of insurance proceeds.
If Landlord elects to terminate this Lease, the termination date shall be the
date specified on Landlord's notice, which termination date shall be not earlier
than 30 nor later than 60 days thereafter.
 
14.4            Tenant's Payment. All injury or damage to the Premises caused by
Tenant or Tenant's customers, agents, employees, vendors, clients or invitees
shall, to the extent not reimbursed by Landlord's casualty insurance, be
repaired at Tenant's sole cost and expense. Additionally, all injury or damage
to the Shopping Center caused by  Tenant or Tenant's customers, agents, 
employees, clients or invitees entering the Shopping Center under the invitation
of Tenant shall be repaired, at Tenant's sole cost and expense, to the extent
not reimbursed by Landlord's casualty insurance. Tenant shall pay all amounts
required herein to Landlord on demand, with interest thereon at 12% per annum
from the due date until paid
 
14.5            Limitations. Landlord shall not be obligated to repair any
Alterations which Tenant may have installed (whether or not Tenant has the right
or the obligation to remove the same or is required to leave the same on the
Premises as of the expiration or earlier termination of this Lease) unless
Tenant, in a manner satisfactory to Landlord, assures payment in full of all
costs which may be incurred by Landlord in connection therewith. Landlord shall
not be required to insure any Alterations to the Premises (other than building
standard tenant improvements), or any fixtures, equipment or other property of
Tenant. Tenant shall have the right, at its sole expense, to insure the value of
its leasehold improvements, fixtures, equipment or other property located in the
Premises, for the purpose of providing funds to Landlord to repair the Premises.
Except as otherwise provided in this Lease, any insurance which may be carried
by Landlord or Tenant against loss or damage to the Shopping Center or to the
Premises shall be for the sole benefit of the party carrying insurance and under
its sole control.
 
14.6            Prorations. If this Lease is terminated pursuant to this
Article, all rent shall be apportioned equitably and paid in full by Tenant to
Landlord to the date of the casualty, regardless of whether the termination is
effective subsequent to the casualty. This provision shall not relieve Tenant
from liability to Landlord for damages (including damages arising due to early
termination of this Lease) arising out of Tenant's negligence or other tortious
conduct. In the event of a fire or other casualty damage not arising out of the
negligence or other tortious
 
22

--------------------------------------------------------------------------------





conduct of Tenant, its customers, agents, employees, vendors, clients or
invitees which deprives Tenant of the use of all or a portion of the Premises,
there shall be a proportionate reduction in the Monthly Payment, as reasonably
determined by Landlord ..
 
ARTICLE 15 - CONDEMNATION


15.1      Condemnation.


(a)       If any taking by condemnation, or sale in lieu thereof, pursuant to an
exercise of a power of eminent domain ("Condemnation") occurs with respect to
the Shopping Center, or any portion thereof, which would leave the remainder of
the Shopping Center unsuitable for use comparable (economically or otherwise) to
its use prior to the Condemnation in Landlord's reasonable judgment, then either
Landlord or Tenant may terminate this Lease.
 
(b)      If any Condemnation occurs with respect to the entire Premises, or more
than 25% thereof, or such portion of the Premises as renders the remainder
thereof unsuitable for use comparable (economically or otherwise) to its use
prior to the Condemnation in Landlord's reasonable judgment, then Landlord or
Tenant may terminate this Lease upon written notice to Tenant within 30 days
after the date of the Condemnation.
 
(c)       If Landlord determines that the compensation awarded for Condemnation,
available for restoration of the Shopping Center or the Premises falls
materially below the cost to pay the cost of restoration, or if such award is
required to be applied on account of any Mortgage or Underlying Lease, or if
Landlord determines that the length of the Lease Term remaining after
restoration would make restoration impractical (whether for  economic or  other
reasons), Landlord may terminate this Lease upon written notice to Tenant given
within 30 days after the date of the Condemnation. 
 
(d)     Any termination of this Lease pursuant to this section shall be
effective upon the earlier of the date title to or possession of the condemned
real estate vests in the condemnor. All rent shall be apportioned equitably and
paid in full by Tenant to Landlord to that  date of termination. If this Lease
is not terminated as set forth herein and the event of a Condemnation deprives
Tenant of the use of a portion of the Premises, there shall be a proportionate
reduction in the Monthly Payment, as reasonably determined by Landlord.
 
(e)      All compensation awarded for any Condemnation of the Shopping Center,
the Premises or any portion thereof, shall be the property of Landlord, and
Tenant shall have no claim thereto, the same being expressly waived by Tenant.
Tenant assigns to Landlord all rights to compensation for damages, if any,
sustained by Tenant on any Condemnation, except for a claim relating to
Condemnation of equipment, fixtures and/or improvements which Tenant, on
expiration of the Lease Term, is entitled to remove, and only so long as a
separate award is made by the condemnor to Tenant for such items.
 
(f)      If this Lease is not terminated as provided above, Landlord shall make
such repairs, if any, as are reasonably necessary to restore the remaining part
of the Premises and the Common Area not condemned to tenantable condition.
Landlord, in so doing, shall not be required to expend more than the net amount
Landlord reasonably expects to be available for 7storation of the Premises,
unless Tenant agrees to pay the amount of the excess expenditure
 


23

--------------------------------------------------------------------------------

 
and before commencement of the restoration, provides Landlord with reasonable
security for such payment by Tenant. Restoration, if any, shall begin promptly
after Tenant vacates that part of the Premises condemned. The repairs shall be
completed with reasonable diligence, subject, however, to delays incident to
Force Majeure.
 
ARTICLE 16 - ASSIGNMENT AND SUBLETTING


16.l      By Tenant.
 
(a)              Without the prior written consent of Landlord, which shall not
be unreasonably withheld, Tenant shall not (1) assign or in any manner transfer
this Lease or any estate or interest therein (a transfer will not be deemed to
have occurred  if the transfer is to another entity  whose ownership is at
least  fifty one percent (51%) identical to the Tenant's current ownership); (2)
permit any assignment of this Lease or any estate or interest therein by
operation of law; (3) sublet the Premises or any part thereof; (4) grant any
license, concession or other right of occupancy of any portion of the Premises;
or (5) permit the use of the Premises by any parties other than Tenant, its
agents and employees, and any such acts without Landlord's prior written consent
shall be void and of no effect. Consent by Landlord to one or more assignments
or sublettings shall not operate as a consent to, or a waiver of Landlord's
rights with respect to, any subsequent assignments and sublettings.
Notwithstanding any assignment or subletting, Tenant and any guarantor of
Tenant's obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the Monthly Payments and for
compliance with all of Tenant's other obligations under this Lease. If an event
of default should occur while the Premises or any part thereof is then assigned
or sublet, Landlord, in addition to any other remedies herein provided or
provided by law, may at its option collect directly from such assignee or
sublessee all payments becoming due to Tenant under such assignment or sublease
and apply such payments against any sums due to Landlord by Tenant hereunder,
and Tenant hereby authorizes and directs any such assignee or sublessee to make
such payments directly to Landlord upon receipt of notice from Landlord. No
direct collection by Landlord from any such assignee or sublessee (regardless of
whether or not such assignee or sublessee shall be deemed to be void and of no
effect as stated in the first sentence of this subsection (a)) shall be
construed to constitute a novation or release of Tenant or any guarantor of
Tenant from the further performance of its obligation hereunder. Receipt by
Landlord of payments from any assignee, sublessee or occupant of the Premises
shall not be deemed  a waiver of the covenants in this Lease against  assignment
and  subletting,  or  a  release  of  Tenant  under  thisLease. Notwithstanding
the foregoing, Tenant shall have no right whatsoever to sublease all or a
portion of the subleased premises unless Tenant charges a market sublease rent
for same.
 
(b)            Tenant shall not mortgage, pledge or otherwise encumber this
Lease or any estate or interest therein or in the Premises.
 
(c)            Tenant shall give Landlord at least 60 days' advance written
notice of any proposed assignment or subletting, such notice to be accompanied
by a copy of the proposed sublease or assignment agreement setting forth all
terms of such agreement. If Tenant requests Landlord's consent to an assignment
of this Lease or subletting of all or part of the Premises, Tenant will submit
in writing to Landlord (i) the name and address of the proposed assignee or
subtenant; (ii) the business terms of the proposed assignment or sublease; (iii)
reasonably
 
 
 
24

--------------------------------------------------------------------------------





satisfactory information as to the nature and character of the business of the
proposed assignee or subtenant, and as to the nature of its proposed use of the
space; (iv) banking, financial, or other credit information reasonably
sufficient to enable Landlord to determine the financial responsibility and
character of the proposed assignee or subtenant; and (v) the proposed form of
assignment or sublease for Landlord's approval. Landlord shall notify Tenant in
writing within 15 days after receipt of Tenant's written request as to whether
Landlord shall grant Tenant's request for an assignment or subletting. At
Landlord's option, Landlord may terminate this Lease in lieu of giving its
consent to any proposed assignment of this Lease or subletting of the Premises
(which termination may be contingent upon the execution of a new lease with the
proposed assignee or subtenant). If Landlord elects to cancel this Lease in
whole or in part as of such date, then the Lease Term, and the tenancy and
occupancy of the Premises by Tenant under this Lease, shall terminate with
respect to that portion of the Premises proposed to be so assigned or sublet as
if the cancellation date were ending date of the Lease Term, and Tenant shall
pay to Landlord all costs or charges which are the responsibility of Tenant
hereunder with respect to that portion  of the Premises . 0 Thereafter, Landlord
may lease the Premises to any person, including the prospective subtenant or
assignee, without liability to Tenant. If Landlord does not thus cancel this
Lease, the terms and provisions of subparagraph (a) hereof will apply.
 
(d)            Landlord's withholding of consent must be reasonable. Without
limiting the other instances in which it may be reasonable for Landlord to
withhold its consent to an assignment or sublease, Landlord and Tenant
acknowledge and agree that it shall be reasonable for Landlord to withhold its
consent if the information required by subsection (c) above has not been
submitted to Landlord or is otherwise unsatisfactory. lt shall also be
reasonable for Landlord to withhold its consent if:
 
(i)              The proposed transferee fails to satisfy Landlord's
then-current credit standards for retail tenants of the Shopping Center, and in
Landlord's reasonable opinion, does not have the financial strength, business
experience or stability to perform all obligations under this Lease to be
performed by Tenant as and when they fall due;
 
(ii)              The proposed transferee's use of the Premises, in Landlord's
opinion, (1) is not lawful, or (2) is not consistent with the Permitted Use of
the Premises under this Lease, or (3) is not consistent with the general
character of business carried on by tenants of a first-class retail building, or
(4) conflicts with any exclusive rights or covenants not to compete in favor of
any other tenant or proposed tenant in the Shopping Center, or (5) increases the
likelihood of damage or destruction, or (6) is likely to cause an increase in
insurance premiums for insurance policies applicable to the Shopping Center, or
(7) will require new tenant improvements incompatible with then existing
Shopping Center systems and components, or (8) is not compatible with Landlord's
desired tenant mix for the Shopping Center;
 
(iii)              Tenant refuses to pay Landlord any increase in the Security
Deposit that is required by Landlord based upon its then current leasing
guidelines; under this Lease;
 
(iv)         At the time of the proposed transfer there is an event of default




 
25

--------------------------------------------------------------------------------

 
(v)            The proposed transferee is a governmental entity and holds no
exemption from the payment of ad valorem or other taxes that would prohibit
Landlord :from collecting from such transferee any amounts otherwise payable
under this Lease;
 
(vi)           At least 25% or more of the Gross Rentable Square Footage of the
Shopping Center remains un-leased to paying tenants;
 
(vii)         The transfer results in a division of the Premises or will
otherwise have or cause a material adverse impact on Landlord's interests, in
the Premises or the Shopping Center.
 
(e)     If Landlord consents to a proposed assignment or sublease, Landlord will
have the right to approve the form of assignment or sublease, as the case may
be, which will provide among other things that Tenant will remain liable under
this Lease. Further, if Landlord consents to any subletting or assignment by
Tenant as above provided, and subsequently any payments received by Tenant under
any such sublease are in excess of the Monthly Payments payable by Tenant under
this Lease, or any additional consideration (other than consideration which is
directly or indirectly related to the sale of the business) is paid to Tenant by
the assignee under any such assignment, then 100% of such excess payments under
such sublease or such additional consideration for such assignment shall be due
and payable by Tenant to Landlord as Additional Rent. In determining whether
payments under any approved sublease exceed the Monthly Payments under this
Lease, all amounts paid or payable and received or receivable by Tenant under or
in connection with such sublease, including but not limited to commissions and
shall be taken into account.    
 
(f)            In the event Landlord consents to any assignment of this Lease by
Tenant as provided herein, Landlord shall have the right, in its sole
determination, to increase the Security Deposit required in this Lease.
 
(g)         Any sublease will require that the subtenant will comply with all
applicable terms and conditions of this Lease. Any assignment will include,
without limitation, an assumption by the assignee of all of the terms, covenants
and conditions which this Lease   requires Tenant to perform. Landlord's consent
will not be effective unless and until Tenant delivers to Landlord an original
duly executed assignment or sublease, as the case may be, in the form approved
by Landlord, and pays Landlord the amounts required herein. In the event of  
default by any assignee of Tenant or any successor of Tenant in the performance
of any of the terms hereof, Landlord may proceed directly against Tenant without
the necessity of exhausting remedies against such assignee or successor. No
permitted subtenant may assign or encumber its sublease or further sublease ail
or any portion of its subleased space, or otherwise permit the subleased space
or any part of its subleased space to be used or occupied by others, without
Landlord's prior written consent in each instance. No permitted assignee (or
subtenant) at this Lease may further assign this Lease (or sublet the subleased
premises) without Landlord's prior written consent.
 
(h)      Tenant agrees to reimburse Landlord for all reasonable expenses
incurred in connection with any assignment or subletting, including but not
limited to, attorneys' fees, lender approval fees or such other reasonable and
customary fees incurred.
 
26

--------------------------------------------------------------------------------



(i) In addition to reimbursement of expenses as set forth in subsection (h)
above, at the time of Tenant's request for Landlord's consent to an assignment
of this Lease, or subletting of all or a portion of the Premises, Tenant shall
deliver to Landlord a processing fee which constitutes the actual reasonable
expenses of Landlord in processing the request, but in no event shall Tenant pay
to Landlord more than $5,000.00 for the processing fee. Furthermore, Landlord
shall attempt to keep its processing costs to a reasonable minimum. The
Processing Fee shall be nonrefundable when paid regardless of whether Landlord
consents to, or objects to, the proposed assignment or sublease.
 
(j)  The transfer of a majority of the issued and outstanding capital stock of
any corporate tenant or subtenant  of this Lease or a majority of the total
interest in any partnership tenant or subtenant, however accomplished, and
whether in a single transaction or in a series of related or unrelated
transactions, will be deemed an assignment of this Lease or of such sublease
requiring Landlord's prior written consent in each instance. For purposes of
this Article 16, the transfer of outstanding capital stock of any corporate
tenant will not include any sale of such stock by persons (other than those
deemed "insiders" within the meaning of the Securities Exchange Act of 1934, as
amended) effected through "over-the-counter-market" or through any recognized
stock exchange.
 
(k) If Tenant believes that Landlord has unreasonably withheld its consent
pursuant to this Article 16, Tenant's sole remedy will be to seek a declaratory
judgment that Landlord has unreasonably withheld its consent or an  order of
specific performance or mandatory injunction of the Landlord's agreement to give
its consent.
 
16.2    By Landlord. In the event of the transfer and assignment by Landlord of
its interest in this Lease and in the Shopping Center containing the Premises to
a person expressly assuming Landlord's obligations under this Lease, Landlord
shall thereby be released from any further obligations hereunder, and Tenant
agrees to look solely to such successor in interest of the Landlord for
performance of such obligations. Any security given by Tenant to secure
performance of Tenant's obligations hereunder shall be assigned and transferred
by Landlord to such successor in interest, provided however that Tenant is not
in default at the time of any such transfer or assignment, and Landlord shall
thereby be discharged of any further obligation relating thereto. The term
"Landlord" shall mean only the owner for the time being of the Shopping Center,
and in the event of transfer by such owner of its interest in the Shopping
Center, such owner shall thereupon be released and discharged from all covenants
and obligations of Landlord thereafter accruing, but such covenants and
obligations that arise  during any owner's period of ownership shall be binding
during the Lease Term upon such new owner; provided, however, that Tenant's
failure to disclose any outstanding obligations of Landlord pursuant to any
notification required to be made by this Lease to any prospective buyer shall
constitute a waiver of Tenant's rights against that prospective buyer and any
successors or assigns thereof. Upon such an assignment, Tenant shall retain its
rights against the transferor Landlord for obligations arising under this Lease
during the period of the transferor Landlord's ownership of the Shopping 
enter.    
 

 
27

--------------------------------------------------------------------------------





ARTICLE 17 - PROPERTY TAXES
 
17.1          Tenant's Taxes. Tenant shall be liable for all taxes levied
against personal property and trade fixtures placed by Tenant in the Premises.
If any such taxes are levied against Landlord or Landlord's property, and if
Landlord elects to pay the same or if the assessed value of Landlord's property
is increased by inclusion of personal property and trade fixtures placed by
Tenant in the Premises and Landlord elects to pay the taxes based on such
increase, Tenant shall pay to Landlord, upon demand, that part of such taxes for
which Tenant is liable hereunder.
 
17.2          Tenant's Proportionate Share. Tenant agrees to pay its
Proportionate Share as set forth in Section 1.1 of all real estate and/or ad
valorem taxes and assessments, governmental charges and other impositions,
general or special, ordinary or extraordinary, of every kind and nature which
may be levied, assessed or imposed upon or with respect to the Shopping Center,
or any part thereof, or upon any building, improvement or personal property at
any time situated thereon (collectively referred to 0 as "Taxes"). If any
governmental taxing authority shall levy, assess, or impose any tax, excise or
assessment (other than income or franchise tax) upon or against the rents
payable by Tenant to Landlord ("Rent Tax"), either by way of substitution for or
in addition to any existing tax on land, buildings or otherwise, Tenant shall
directly pay, or reimburse Landlord for, the Rent Tax, as the case may be.
Landlord may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens thereof and Tenant shall receive the benefit
of, after deduction of Landlord's expenses, Tenant's Proportionate Share of all
reductions, refunds, or rebates of Taxes paid or payable by Tenant due to the
result of any contesting of Taxes by Landlord.  If because of any change in the
taxation of real estate any other tax or assessment (including, without
limitation, any occupancy, gross receipts or rental tax) is imposed upon
Landlord or the owner of the land and/or buildings, or upon or with respect to
the land and/or building or the occupancy, rents or income therefrom, in lieu
of, or in the substitution for, or in addition to, any of the foregoing Taxes,
such other tax or assessment shall be deemed part of Taxes and Tenant shall be
responsible for the payment of its Proportionate Share thereof.  Taxes shall not
include any income, franchise, estate or inheritance taxes of Landlord. If any
tax or excise is levied or assessed directly against Tenant, then Tenant shall
be responsible for and shall pay the same at such times and in such manner as
the taxing authority shall require. Tenant shall be liable for all taxes levied
or assessed against any personal property or trade fixtures placed in the
Premises, whether levied or assessed against Landlord or Tenant. During each
month of the Lease Term, Tenant shall pay, as additional rent, a monthly payment
("Tax Payment") to Landlord equal to 1/12th of its Proportionate Share of the
Taxes on the Shopping Center that  are estimated to be be levied, assessed or
imposed upon  the Shopping Center for that particular calendar year. Each Tax
Payment shall be due and payable at the same time and in the same manner as the
time and manner of the payment of the Minimum Guaranteed Rental  as provided 
herein.The initial  monthly  Tax Payment  is based  upon  Tenant's Proportionate
Share of the estimated  taxes  on the Shopping Center for the calendar year in
question, and the monthly Tax Payment is subject to increase or decrease from
time to time as determined by Landlord to more accurately reflect Tenant's
estimated Proportionate Share of the Taxes. Tenant's Tax Payments shall be
reconciled annually by Landlord at the same time as the CAM is reconciled. If
Tenant's total Tax Payments are less than Tenant's actual Proportionate Share of
the Taxes on the Shopping Center, Tenant shall pay the difference to Landlord
within 30 days after  receipt of written notice.  If the total Tax Payments of
Tenant are more  than Tenant’s actual Proportionate Share of the Taxes on the
Shopping Center, Landlord shall retain


 
28

--------------------------------------------------------------------------------





such excess and credit it to Tenant's account. Tenant's Proportionate Share of
the Taxes on the Shopping Center shall be computed by multiplying the Taxes by
Tenant's Proportionate Share as set forth in Section 1.1. Notwithstanding
anything to the contrary contained in the Lease, Landlord's failure to provide a
reconciliation of Taxes as required by this section shall in no way excuse
Tenant from its obligation to pay its Proportionate Share of Taxes or constitute
a waiver of Landlord's right to assess and collect for Proportionate Share of
Real Estate Taxes from Tenant in accordance with this section.
 
17.3            Failure to Pay. If Tenant should fail to pay any Taxes, in
addition to any other remedies provided herein, Landlord may, if it so elects,
pay such Taxes. Any sums so paid by Landlord shall be deemed to be Additional
Rent  owing by Tenant to Landlord and due and payable, upon demand, as
Additional Rent, plus interest at the rate of 10% per annum from the date of
payment by Landlord until repaid by Tenant.
 
17.4          Changes in Taxation. If at any time during the Lease Term, the
present method of taxation shall be changed so that in lieu of the whole or any
part of any taxes, assessments, levies or charges levied, assessed or imposed on
real estate and the improvements thereon, there shall be levied, assessed or
imposed on Landlord a capital levy or other tax directly on the rents received
therefrom and/or a franchise tax, assessment, levy or charge measured by or
based, in whole or in part, upon such rents or the present or  any future
building or buildings on the Shopping Center, but excluding any tax on
Landlord's  net income from the Shopping Center, then all such taxes,
assessments, levies or charges, or the part thereof so measured or based, shall
be deemed to be included within the term "Taxes" for the purposes hereof. In
such event, the Taxes allocable to the Shopping Center shall be calculated as
though the Shopping Center were the only property owned by Landlord.
 
17.5            Tax Year. Any payment to be made pursuant to this section with
respect to the real estate tax year in which this Lease commences or terminates
shall bear the same ratio to the payment which would be required to be made for
the full tax year as that part of such tax year covered by the term of this
Lease bears to a full tax year.
 
17.6            Tax Consultant. Landlord shall have the right to employ a tax
consulting firm to attempt to assure a fair tax burden on the Shopping Center.
Tenant shall pay to Landlord upon demand from time to time, as additional rent,
the amount of Tenant's Proportionate Share as aforesaid of the cost of such
service.


ARTICLE 18 - DEFAULT BY TENANT AND REMEDIES
 
18.1          Event of Default. The following events shall be deemed to be
events of default by Tenant under this Lease:
 
(a)            Tenant shall fail to pay any installment of rental or any other
monetary obligation under this Lease Agreement when due.
 
(b)            Tenant shall be adjudicated insolvent, or shall make an
intentional transfer in fraud of creditors, or shall make an assignment for the
benefit of creditors.








 
29

--------------------------------------------------------------------------------

 
(c)            Tenant shall file a petition under any section or chapter of the
Federal Bankruptcy Code, as amended, or under any similar law or statute of the
United States or any State thereof; or Tenant shall be adjudged bankrupt or
insolvent in proceedings filed against Tenant and such judgment shall not be
stayed or vacated within 90 days after the entry thereof.
 
(d)            A receiver or trustee shall be appointed for the Premises or for
ail or substantially all of the assets of Tenant.
 
(e)            Tenant shall desert or vacate any portion of the Premises (leave
the Premises permanently or close down for more than a one week period).
 
(f)         Tenant shall do or permit to be done anything which creates a lien
upon the Premises unless such lien is discharged or bonded against to Landlord's
reasonable satisfaction within 30 days after Tenant learns of the existence
thereof.
 
(g)            The business operated by Tenant shall be closed for failure to
pay any State sales tax as required.
 
(h)        Tenant fails to take possession of the Premises on the Commencement
Date of the Term. 
 
(i)             Tenant purports to assign this Lease, or sublet all or a portion
of the Premises, in a manner that violates the provisions of Section 16.1 above.
 
(j)             Tenant fails to obtain or maintain the insurance required
pursuant to Section 12.2 of this Lease.
 
18.2          Right to Cure. A default shall have occurred if Tenant fails to
comply with section (a) through (j) above or with any other term, provision or
covenant of this Lease not specifically referenced in subsections (a) through
(j) above, where such failure continued for a period of 10 days after written
notice thereof; provided, that if such failure cannot as a practical matter be
remedied within such 10-day period, then no event of default shall be deemed to
exist if Tenant begins within such  10-day period to remedy the failure and
continues to exercise all due diligence in completing such remedy.
Notwithstanding the forgoing, this Right to Cure shall exclude any monetary
default by Tenant, any of which must be cured within a 10-day period.
 
18.3          Landlord's Remedies. Upon occurrence of any events of default, by
Tenant, Landlord shall have the option to pursue any one or more of the
following remedies:
 
(a)            Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
in accordance with applicable law, and without prejudice to any other remedy
which it may have for possession or arrearages in rental, enter upon and take
possession of the Premises and expel or remove Tenant and any other person who
may be occupying said Premises or any part thereof
 
(b)            Enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof in
 
 
30

--------------------------------------------------------------------------------



it so elects, relet the Premises on Landlord's terms and receive the rent
therefore; and Tenant agrees to pay to Landlord, on demand, any deficiency that
may arise by reason of such reletting for the remainder of this Lease term.
 
(c)            Enter upon the Premises and do whatever Tenant is obligated to do
under the terms of this Lease, and Tenant agrees to reimburse Landlord on demand
for any expenses which Landlord may incur in thus effecting compliance with
Tenant's obligations under this Lease, plus interest thereon at the lesser of
the highest rate permitted by law or twelve percent (12%) per annum. Tenant
further agrees that Landlord shall not be liable for any damages resulting to
Tenant from such action provided Landlord proceeds in accordance with applicable
law.
 
18.4            No Surrender. Exercise by Landlord, in accordance with
applicable law, of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
by Tenant, whether by agreement or by operation of law, it being understood that
such surrender can be effected only by the written agreement of Landlord and
Tenant. No such alteration of locks or other security devices and no removal or
other exercise of dominion by Landlord over the property of Tenant or others at
the Premises shall be deemed unauthorized or constitute a conversion, Tenant
hereby consenting, after any event of default, to the aforesaid exercise of
dominion over Tenant's property within the Premises. All claims for damages by
reason of such re-entry and/or repossession and/or alteration of locks or other
security devices in accordance with applicable law are hereby waived. Tenant
agrees that any re-entry by Landlord may be pursuant to judgment obtained in
forcible detainer proceedings or other legal proceedings as Landlord may elect,
and Landlord shall not be liable in trespass or otherwise for proceeding in
accordance with applicable law.
 
18.5       Tenant's Liability.
 
(a)            In the event Landlord elects to terminate the Lease by reason of
an event of default, then notwithstanding such termination, and subject to
applicable Colorado law, Tenant shall be liable for and shall pay to Landlord,
at the address specified for notice to Landlord herein the sum of all rental and
other indebtedness accrued to date of such termination, plus, as damages, an
amount equal to the excess, if any, of (1) the total rental (Minimum Guaranteed
Rental computed as stated below) plus Tenant's CAM, Insurance Payment and Tax
Payment hereunder for the remaining portion of the Lease Term (had such term not
been terminated by Landlord prior to the Expiration Date stated in Section 1.1)
discounted to present value at the rate of eight percent per year, over (2) the
then present value (again discounted at eight percent per year) of the then fair
rental value of the Premises for such period.
 
(b)              In the event that Landlord elects to repossess  the Premises
without terminating this Lease in accordance with applicable law, then Tenant
shall be liable for and shall pay to Landlord at the address specified for
notice to Landlord herein all rental and other indebtedness accrued to the date
of such repossession, plus rental required to be paid by Tenant to Landlord
during the remainder of the Lease Term until the date of expiration stated in
Section 1.1 diminished by arty net sums thereafter received by Landlord through
reletting the Premises during said period (after deducting expenses incurred by
Landlord as provided in subsection (c) below). In no event shall Tenant be
entitled to any excess of any rental obtained by reletting




 
31

--------------------------------------------------------------------------------





over and above the rental herein reserved. Actions to collect amounts due by
Tenant to Landlord as provided in this section may be brought from time to time,
on one or more occasions, without the necessity of Landlord's waiting until
expiration of the Lease Term.
 
(c)            In case of any event of default or breach by Tenant, Tenant shall
also be liable for and shall pay to Landlord, at Landlord's Mailing Address, in
addition to any sum provided to be paid above, brokers' fees incurred by
Landlord in connection with reletting the whole or any part of the Premises; the
reasonable costs of removing and storing Tenant's or other occupant's property;
the value of any free or waived rent received by Tenant in connection with this
Lease; the reasonable costs of repairing, altering, remodeling or otherwise
putting the Premises into condition acceptable to a new tenant or tenants,
subject to Landlord's duty to mitigate its damages and all reasonable expenses
incurred by Landlord in enforcing or defending Landlord's rights and/or remedies
including reasonable attorneys' fees.
 
18.6            No Duty to Mitigate. Except as otherwise provided by applicable
law, in the event of termination or repossession of the Premises for an event of
default, Landlord shall not have any obligation to relet or attempt to relet the
Premises, or any portion thereof, or to collect rental after reletting; and in
the event of reletting, Landlord may relet the whole or any portion of the
Premises for any period, to any tenant, and for any use and purpose.
 
18.7            Landlord's Self-help Action. If Tenant should fail to make any
payment or cure any default hereunder within the time herein permitted,
Landlord, in accordance with applicable law, and without being under any
obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such other default for the account of Tenant (and enter
the Premises for such purpose), and thereupon Tenant shall be obligated to, and
hereby agrees to pay Landlord, upon demand, all costs, expenses and
disbursements (including reasonable attorneys' fees) incurred by Landlord in
taking such remedial action.
 
18.8            Landlord's Default. Tenant may bring a separate action against
Landlord for any claim Tenant may have against Landlord under this Lease,
provided Tenant shall first give written notice thereof to Landlord specifying
such default with particularity, and Landlord shall thereupon have thirty (30)
days after receipt of such notice in which to cure any default; provided, that
if such failure cannot as a practical matter be remedied within such 30-day
period, then no event of default shall be deemed to exist if Landlord begins
within such 30-day period to remedy the failure and continues to exercise
reasonable diligence in completing such remedy. Unless and until Landlord fails
to so cure any default after such notice, Tenant shall not have any remedy or
cause of action by reason thereof. All obligations of Landlord hereunder will be
construed as covenants, not conditions; and all such obligations will be binding
upon Landlord only to the extent they arise during the period of its possession
of the Shopping Center and not thereafter. In no event shall Landlord be
responsible for any consequential damages incurred by Tenant including, but not
limited to, loss of profits or interruption of business as a result of any
default by Landlord hereunder, except those that occur as a result of the gross
negligence of Landlord, its agents, employees or assigns.
 
18.9            No Liability. Notwithstanding any other provision hereof, except
as a result of the gross negligence of Landlord, its agents, employees or
assigns, Landlord shall not have any Personal Liability hereunder. ln the event
of any breach or default by Landlord in any term or
 
32

--------------------------------------------------------------------------------







provision of this Lease, or in the event of any other liability of Landlord
arising under this Lease, Tenant agrees to look solely to the equity or interest
then owned by Landlord in the land and improvements which constitute the
Shopping Center, and in no event shall any deficiency judgment of any kind be
sought or obtained against Landlord if the equity or interest then owned by
Landlord in the land and improvements which constitute the Shopping Center is
insufficient to cover any judgment against Landlord.
 
18.10            Additional Rights. In the event that Landlord shall have taken
possession of the Premises pursuant to the authority herein granted and in
accordance with applicable law, and should litigation occur between Landlord and
Tenant, and a court of competent jurisdiction authorizes Landlord, then Landlord
shall have the right to keep in place and use all of the furniture, fixtures and
equipment of the Premises, including that which is owned by or leased to Tenant
at all times prior to any foreclosure thereon by Landlord or repossession
thereof by any lessor thereof or third party having a lien thereon. Landlord
shall also have the right to remove from the Premises, provided a c9urt of
competent jurisdiction has authorized such removal, ail or any portion of such
furniture, fixtures, equipment and other property located thereon and place same
in storage at any premises within the County in which the Premises are located;
and in such event, Tenant shall be liable to Landlord for costs incurred by
Landlord in connection with such removal and storage. Landlord shall also have
the right to relinquish possession of all or any portion of such furniture,
fixtures, equipment and other property to any person ("Claimant") claiming to be
entitled to possession thereof and who presents a court order to Landlord
granting Claimant the right under various circumstances to take possession of
such furniture, fixtures, equipment or other property, without the necessity on
the part of Landlord to inquire into the authenticity of said instrument's copy
of Tenant's or Tenant's predecessor's signature thereon and without the
necessity of Landlord's making any nature of investigation or inquiry as to the
validity of the factual or legal basis upon which Claimant purports to act; and
Tenant agrees to indemnify and hold Landlord harmless from all cost, expense,
loss, damage and liability incident to Landlord's relinquishment of possession
of all or any portion of such furniture, fixtures, equipment or other property
to Claimant. The rights of Landlord herein stated shall be in addition to any
and ail other rights herein granted Landlord and, to the extent they are in
accordance with applicable law, are commercially reasonable.
 
18.11          Injunctive Relief; Cumulative Remedies. In the event of any
breach or threatened breach by Tenant of any of the terms contained in this
Lease, Landlord shall be entitled to enjoin such breach or threatened breach.
Any suit or suits for the recovery of the amounts and damages set forth in this
Article 18 may be brought by Landlord,  from time to time, at Landlord’s
election, and nothing in this Lease will be deemed to require Landlord to await
the date upon which this Lease or the Term would have expired had there occurred
no event of default. Each right and remedy provided for in this Lease is
cumulative and is in addition to every other right or remedy provided for in
this Lease and the exercise or beginning of the exercise by Landlord of any one
or more of the rights or remedies provided for in this Lease will not preclude
the simultaneous or later exercise by Landlord of any or all other rights or
remedies provided for in this Lease. The prevailing party in any such action
shall be entitled to recover all costs incurred by Landlord in collecting any
amounts and damages owing by Tenant pursuant to the provisions of this Lease or
to enforce any provision of this Lease, including reasonable attorneys' fees and
costs from the date any such matter is turned over to an attorney, whether or
not one or more






 
33

--------------------------------------------------------------------------------

 
ARTICLE 19 - SECURITY DEPOSIT; LANDLORD'S LIEN; MECHANICS LIENS
 
19.l      Security Deposit. Upon receipt from Tenant of the Security Deposit
specified in Section 1.1, such Security Deposit shall be held by Landlord
without interest as security for the performance by Tenant of Tenant's covenants
and obligations under this Lease, it being expressly understood that such
deposit is not an advance payment of rental or a measure of Landlord's damages 
in case of default by Tenant. The Security Deposit shall be held by Landlord
without payment of interest, as security for the faithful performance by Tenant
of all of the terms, covenants and conditions of this Lease by said Tenant to be
kept and performed during the Lease Term. If the initial Minimum Guaranteed
Rental increases during the term of this Lease, Tenant shall, upon written
request from Landlord, deposit additional monies with Landlord so that the total
amount of the Security Deposit shall at all times bear the same proportion to
the increased Minimum Guaranteed Rental as the initial Security Deposit bore to
the initial Minimum Guaranteed Rental. If at any time during the Lease Term any
of the rental herein reserved shall be overdue and unpaid, or any other sum
payable by Tenant to Landlord  hereunder shall be overdue and unpaid then
Landlord may, at the option of Landlord (but Landlord shall not be required to),
appropriate and apply any portion of the Security Deposit to the payment of any
such overdue rental or other sum. In the event of the failure of Tenant to keep
and perform any of the terms, covenants and conditions of this Lease to be kept
and performed by Tenant, then Landlord, at its option, may appropriate and apply
the Security Deposit, or so much thereof as may be necessary to compensate
Landlord for loss or damage sustained or suffered by Landlord due to such breach
on the part of Tenant. Should the Security Deposit, or any portion thereof be
appropriated and applied by Landlord for the payment of overdue rental or other
sums due and payable to Landlord by Tenant hereunder, then Tenant shall, upon
the written demand of Landlord, forthwith remit to Landlord a sufficient amount
in cash to restore the Security Deposit to the original sum deposited, and
Tenant's failure to do so within ten days after receipt of such demand shall
constitute a default under this Lease. Should Tenant comply with all of the
terms, covenants and conditions of this Lease, the Security Deposit shall be
returned in full to Tenant within 60 days after the expiration or earlier
termination of this Lease. Landlord shall deliver the Security Deposit hereunder
by Tenant to a purchaser of Landlord's interest in the Premises, in the event
that such interest is sold and thereupon Landlord shall be discharged from any
further liability with respect to such deposit.
 
19.2          Landlord's Lien. Landlord shall have a Landlord's statutory lien,
and in addition thereto, Landlord shall have, and Tenant hereby grants unto
Landlord a security interest, in all of the goods, wares, furniture, fixtures,
office equipment, supplies and other property of Tenant now or hereafter placed
in, upon, or about the Premises and all proceeds thereof, as security for all of
the obligations of Tenant under this Lease. Tenant shall not remove any of said
personal property from the Premises until all of Tenant's obligations under this
Lease have been satisfied in full. Upon the occurrence of an event of default by
Tenant as set forth in this Lease, Landlord may, to the extent permitted by
applicable law, in addition to any other remedies provided herein enter upon the
Premises and take possession of any and all goods, wares, equipment, fixtures,
furniture, improvements and other personal property of Tenant situated on the
Premises, without liability for trespass or conversion, and sell the same at
public or private sale, with or without having such property at the sale, after
giving Tenant reasonable notice of the time and place of any public sale or the
time after which any private sale is to be made; and at any such sale the
Landlord or its assigns may purchase any of Tenant's personal property unless
prohibited by
 
34

--------------------------------------------------------------------------------





law. The proceeds of any such disposition, less any and all expenses connected
with the taking of possession, holding and selling of the property (including
attorneys' fees and other expenses), shall be applied as a credit against the
indebtedness secured by the security interest granted in this section. Any
surplus shall be paid to Tenant or as otherwise required by law and Tenant shall
pay any deficiencies forthwith to Landlord. Upon request by Landlord, Tenant
agrees to execute and deliver to Landlord a financing statement in form
sufficient to perfect the security interest of Landlord in the aforementioned
property and proceeds thereof under the relevant provisions of the Uniform
Commercial  Code, as adopted by the jurisdiction in which the Premises are
situated. Upon request by Landlord, Tenant shall provide the name and address of
any entity that has, or claims to have, an interest (including, without
limitation, a security interest in any property located on the Premises and a
description of such property). Failure to provide such a list shall result in a
presumption that all property located in the Premises belongs to Tenant :free
from all claims. Without intending to execute any other manner of giving Tenant
any required notice, any requirement of reasonable notice to Tenant of
Landlord's intention to dispose of any collateral pursuant to the enforcement of
said security interest shall be made if such notice is given in the manner
prescribed by this Lease for notices.
 
19.3            Mechanics Liens. Tenant will pay or cause to be paid all costs
and charges for work: (a) done by Tenant or caused to be done by Tenant, in or
to the Premises, and (b) for all materials furnished for or in connection with
such work. Tenant will indemnify Landlord against and hold Landlord, the
Premises and the Shopping Center free, clear and harmless of and from all
mechanics' liens and claims of liens, and all other liabilities, liens, claims
and demands on account of such work by or on behalf of Tenant. If any such lien,
at any time, is filed against the Premises, or any part of the Shopping Center,
Tenant will cause such lien to be discharged of record within 10 days after the
filing of such lien, except that if Tenant desires to contest such lien, it will
furnish Landlord, within such 10-day period, security reasonably satisfactory to
Landlord of 150% of the amount of the claim, plus estimated costs and interest
or comply with such statutory procedures as may be available to release the
lien. If a final judgment establishing the validity or existence of a lien for
any amount is entered, Tenant will pay and satisfy the same at once. If Tenant
fails to pay any charge for which a mechanics' lien has been filed, and has not
given Landlord security as described above, or has not complied with such
statutory procedures as may be available to release the lien, Landlord may, at
its option, pay such charge and related costs and interest, and the amount so
paid, together with reasonable attorneys' fees incurred in connection with such
lien, (plus 15% of such charge and related costs and interest for Landlord's
overhead and related expenses) will be immediately due from Tenant to Landlord
as Additional Rent. Nothing contained in this Lease will be deemed the consent
or agreement of Landlord to subject Landlord's interest in the Shopping Center
to liability under any mechanics' or other lien law. If Tenant receives written
notice that a lien has been or is about to be filed against the Premises or the
Shopping Center or any action affecting title to the Shopping Center has been
commenced on account of work done by or for or materials furnished to or for
Tenant, it will immediately give Landlord written notice of such notice. At
least 15 days prior to the commencement of any work (including, but not limited
to, any maintenance, repairs, alterations, additions, improvements or
installations) in or to the Premises, by or for Tenant, Tenant will give
Landlord written notice of the proposed work and the names and addresses of the
persons supplying labor and materials for the proposed work and shall require
any such person to execute and deliver to Landlord a written waiver of
construction lien rights waiving any claim of any
35

--------------------------------------------------------------------------------





or material. Landlord will have the right to post notices of non-responsibility
or similar written notices on the Premises in order to protect the Premises
against any such liens. Tenant's obligations under this Article shall survive
the expiration or earlier termination of this Lease.
 
ARTICLE 20 - HOLDING OVER
 
20.1     Holdover. Tenant will, at the expiration of this Lease, whether by
lapse of time or termination, give up immediate possession to Landlord. If
Tenant fails to give up possession, Tenant's holdover shall create a tenancy at
sufferance and, at Landlord's option served by written notice, a month-to-month
tenancy. In any such event the tenancy shall be upon the terms and conditions 
of this Lease, except that the total monthly rent shall be 150% of the last
Minimum Guaranteed Rental due under this Lease immediately prior to termination
(in the case of tenancy at sufferance such Minimum Guaranteed Rental shall be
prorated for each day Tenant remains in possession); excepting further that in
the case of a tenancy at sufferance, no notices shall be required prior to
commencement of any legal action to gain repossession of the Premises. In the
case of a tenancy at sufferance, Tenant shall also pay to Landlord all damages
(including consequential damages) sustained by Landlord resulting from retention
of possession by Tenant. The provisions of this paragraph shall not constitute a
waiver by Landlord of any right of re-entry as otherwise available to Landlord;
nor shall receipt of any rent or any other act in apparent affirmance of the
tenancy operate as a waiver of the right to terminate this Lease for a breach by
Tenant hereof.
 
ARTICLE 21 - SUBORDINATION


21.1     Subordination.
 
(a)            This Lease and all rights of Tenant hereunder are subject and
subordinate to any first deed of trust, first mortgage or other first instrument
of security (a "Mortgage"), and at Landlord's option, this Lease and all rights
of Tenant hereunder are subject and subordinate to any junior deed of trust,
junior mortgage or other junior instrument of security, as well as to any ground
lease or primary lease (an "Underlying Lease") that now or thereafter covers all
or any part of the Shopping Center, the land, or any interest of Landlord
therein, and to any and all advances made on the security thereof and to any and
all increase, renewals, modifications, consolidations, replacements and
extensions of such Mortgage or Underlying Lease. This provision is
self-operative and no further instrument shall be required to effect such
subordination of this Lease. Tenant shall, however, within 10 days after receipt
of a written request from Landlord, execute, acknowledge and deliver to Landlord
or to the holder ("Holder") of any Mortgage, or lessor ("Lessor") in any
Underlying Lease, all instruments and certificates that in the judgment of
Landlord, Holder or Lessor may be necessary or desirable to confirm or evidence
such subordination. Not in limitation of the generality of the foregoing, Tenant
agrees that any Holder shall have the right at any time to subordinate any
Mortgage to this Lease on such terms and subject to such conditions as such
Holder may deem appropriate in its sole discretion. Tenant further covenants and
agrees upon demand by Holder or Lessor at any time, before or after the 
institution of  any proceedings for foreclosure or sale pursuant to any
Mortgage, or termination of any Underlying Lease, to  attorn to the purchaser
upon such  foreclosure or sale or to Lessor upon such termination, and to
recognize such purchaser or Lessor
 
36

--------------------------------------------------------------------------------



preceding sentence shall survive any such foreclosure, sale or termination.
Tenant, upon demand, before or after any such foreclosure, sale or termination,
shall execute, acknowledge and deliver to Holder or Lessor any and all
instruments that in the judgment of Holder or Lessor may be necessary or
desirable to confirm or evidence such attornment and Tenant hereby irrevocably
authorizes Holder or Lessor to execute, acknowledge and deliver any such
instruments on Tenant's behalf. It is understood and agreed that Tenant's
obligation to furnsh to Landlord any instrument described in this Article 21
promptly as requested is a material inducement for Landlord's execution of this
Lease. No cure or grace period provided in this Lease shall apply to Tenant's
obligations to timely deliver such instruments. Tenant acknowledges that it may
be difficult, if not impossible, for Landlord to finance or sell the Shopping
Center without such instruments from Tenant. Tenant's failure to deliver said
instruments in the time and manner provided herein shall constitute an event of
default. In addition to any other remedies set forth herein, Landlord shall be
entitled all remedies available at law with respect to such breach.
 
(b)            If Landlord shall be or is alleged to be in default of any of its
obligations owing to Tenant under this Lease, Tenant agrees to give to Holder
and Lessor a copy of any written notice (by registered or certified mail or by
delivery service) of any such default which Tenant shall have served upon
Landlord, provided that prior thereto Tenant has been notified in writing (by
way of notice of assignment of rents and/or leases, or otherwise) of the name
and addresses of any such Holder and Lessor. Tenant shall not be entitled to
exercise any right or remedy as may exist because of any default by Landlord
without having given such notice to Holder and Lessor. Tenant further agrees
that if Landlord shall fail to cure such default, Holder or Lessor shall have an
additional 30 days (measured from the later of the date on which the default
should have been cured by Landlord, or the date of Holder's or Lessor's receipt
of such notice from Tenant), provided that if such default cannot be cured
within such 30-day period and Holder or Lessor is diligently pursuing the
remedies necessary to effectuate the cure (including, but not limited to,
foreclosure or termination proceedings, if appropriate) such cure period shall
be extended to allow the cure to be completed.




ARTICLE 22 - EFFECT OF SALE


22.1            Sale. A sale, conveyance or assignment of Landlord's interest in
the Shopping Center will operate to release Landlord from liability from and
after the effective date of such sale, conveyance or assignment upon all of the
covenants, terms and conditions of this Lease, express or implied, except those
liabilities which arose prior to such effective date, and, after the effective
date of such sale, conveyance or assignment, Tenant will look solely to
Landlord's successor-in-interest in and to this Lease. This Lease will not be
affected by any such sale, conveyance or assignment, and Tenant will attorn to
Landlord's successor-in-interest to this Lease, so long as such
successor-in-interest assumes Landlord's obligations under the Lease from and
after such effective date.


ARTICLE 23 - NOTICES
 
23.l       Notice. Wherever any notice is required or permitted hereunder, such
notices shall be in writing. Any notice or document required or permitted to be
delivered hereunder shall be addressed to the relevant party hereto at the
respective address set out in Section 1.1




 
37

--------------------------------------------------------------------------------







above, or at such address as that party may have hereafter specified by written
notice. Any such notice may be sent by: (a) personal or messenger delivery, (b)
U.S. Postal Service certified mail, return receipt requested, or (c) nationally
recognized overnight courier, or (d) by facsimile transmission, or (e) by
electronic mail. Any such notice shall be deemed delivered upon receipt, refusal
of receipt, or return on account of the relevant party no longer being located
at the relevant address.
 
23.2     Parties. If and when included within the term "Landlord" as used in
this instrument there are more than one person, firm or corporation, all shall
jointly arrange among themselves for their joint execution of such notice
specifying some individual at some specific address for the receipt of notices
and payments to Landlord. If and when included within the term "Tenant" as used
in this instrument there are more than one person, firm or corporation, all
shall jointly arrange among themselves for their joint execution of such a
notice specifying some individual at some specific address for the receipt of
notices and payments to Tenant. All parties included with terms "Landlord" and
"Tenant," respectively, shall be bound by notices and payments given in
accordance with the provisions of this Article to the same effect as if each had
received such notice or payment.


ARTICLE 24 - LATE CHARGES
 
24.1        Late Charges. In the event Tenant fails to pay Landlord when due any
installment of rental or other sum to be paid to Landlord which may become due
hereunder, Tenant will pay Landlord on demand a late charge of 10% of the past
due amount, but in no event less than $100.00 ("Late Charge"). Tenant agrees
that in the event of any such late payment by Tenant, the damages resulting to
Landlord will be difficult to ascertain precisely, and that the Late Charge
constitutes a reasonable and good faith estimate by the parties of the extent of
such damages.
 
24.2        Interest. In addition to the Late Charge, Tenant agrees to pay
Landlord interest in the amount of 12% of any installment of the Monthly Payment
not paid when due, but in no event more than the interest charge allowed by law.
This provision for Late Charges and any interest charge shall be in addition to
all other rights  and remedies available to Landlord hereunder or at law or in
equity and shall not be construed as liquidated damages or limiting Landlord's
remedies in any manner.


ARTICLE 25 - RADIUS RESTRICTIONS


25.1            Intentionally Omitted.


ARTICLE 26 - HAZARDOUS MATERIALS
 
26.1            Definitions. The term "Hazardous Substances" as used in this
Lease, shall include,  without limitation, flammables,explosives, radioactive
materials, asbestos, polychlorinated biphenyls (PCBs), chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any governmental authority.


 
38

--------------------------------------------------------------------------------



26.2     Tenant's Restrictions. Tenant shall not cause or permit to occur:
 
(a)            Any violation of any federal, state, or local law, ordinance, or
regulation now or hereafter enacted, related to Hazardous Substances or
environmental conditions on, under, or about the Premises, or arising from
Tenant's use or occupancy of the Premises, including, but not limited to, soil
and ground water conditions; or
 
(b)                The use, generation, release, manufacture, refining,
production, processing, storage, or disposal of any Hazardous Substance on,
under, or about the Premises, or the transportation to or from the Premises of
any Hazardous Substance.


26.3     Environmental Clean-up.
 
(a)            Tenant shall comply with all laws regulating the use, generation,
storage, transportation, or disposal of Hazardous Substances.
 
(b)            Tenant shall, make all submissions to, provide all information
required by, and comply with all requirements of all governmental authorities
("Authority") concerning Hazardous Substances in, on or about the Premises.
 
(c)            Should any Authority demand that a cleanup plan be prepared and
that a cleanup be undertaken because of any deposit, spill, discharge, or other
release of Hazardous Substances that occurs during the Lease Term, at or from
the Premises, or which arises at any time from Tenant's use or occupancy of the
Premises, then Tenant shall, at Tenant's own expense, provided the deposit,
spill, discharge, or release was caused by Tenant or Tenant's agents, employees,
affiliates, customers, clients or invitees, prepare and submit the required
plans and all related bonds and other financial assurances; and shall promptly
carry out all such cleanup plans.
 
(d)              Tenant shall, where appropriate, promptly provide all
information regarding the use, generation, storage, transportation, or disposal
of Hazardous Substances that is requested by Landlord. If Tenant fails to
fulfill any duty imposed under this section within a reasonable time, Landlord
may do so; and in such case, Tenant shall cooperate with Landlord in order to
prepare all documents Landlord deems necessary or appropriate to determine the
applicability of the laws to the Premises and Tenant's use thereof, and for
compliance therewith, and Tenant shall execute all documents promptly upon
Landlord's request. No such action by Landlord and no attempt made by Landlord
to mitigate damages under any environmental laws and regulations shall
constitute a waiver of any of Tenant's obligations under this Article.
 
26.4    Tenant's Indemnity. Tenant shall indemnify, defend, and hold harmless
Landlord, the manager of the property, and their respective officers, directors,
beneficiaries, shareholders, partners, agents, and employees from all fines,
suits, procedures, daims, and actions of every kind, and all costs associated
therewith (including attorneys' and consultants' fees) arising out of or in any
way connected with any use, generation, storage, deposit, spill, discharge, or
other release of Hazardous Substances that occurs during the Lease Term, at or
from the Premises, or which arises at any time from Tenant's use or occupancy of
the Premises or the use of occupancy of the Premises, by Tenant's agents,
employees, affiliates, customers,
 
 
39

--------------------------------------------------------------------------------





clients or invitees, or from Tenant's failure to provide all information, make
all submissions, and take all steps required by all Authorities under all
environmental laws and regulations.


26.5           Survival. Tenant's obligations and liabilities under this Article
shall survive the expiration of this Lease.


ARTICLE 27 - MISCELLANEOUS
 
27.l        Joint Venture. Nothing herein contained shall be deemed or construed
by the parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or of joint venture between parties
hereof, it being understood and agreed that neither the method of computation of
rental nor any other provisions contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of Landlord and Tenant. Whenever herein the singular
number is used, the same shall include the plural, and words of any gender shall
include each other gender.
 
27.2            Captions. The captions used herein are for convenience only and
do not limit or amplify the provisions hereof.
 
27.3            No Waiver. One or more waivers of any covenant, term or
condition of this Lease by either party shall not be construed as a waiver of a
subsequent breach of the same covenant, term or condition. The consent or
approval by either party to or of any act by the other party requiring such
consent or approval shall not be deemed to waive or render unnecessary consent
to or approval of any subsequent similar act.
 
27.4            Holder Notice. At any time when there is outstanding a mortgage,
deed of trust or similar security instrument covering Landlord's interest in the
Premises of whose name and address Tenant has been notified in writing, Tenant
may not exercise any remedies for default by Landlord hereunder unless and until
the holder of the indebtedness secured by such mortgage, deed of trust or
similar security instrument shall have received written notice of such default
and a reasonable time for curing such default shall thereafter have elapsed.
 
27.5            Quiet Enjoyment. Landlord agrees that if Tenant shall perform
all of the covenants and agreements herein required to be performed by Tenant,
Tenant shall, subject to the terms of this Lease, at all times during the
continuance of this Lease, have the peaceable and quiet enjoyment and possession
of the Premises.
 
27.6            Entire Agreement. This Lease and the exhibits attached hereto
contain the entire agreement between the parties, and no agreement shall be
effective to change, modify or terminate this Lease in whole or in part unless
such agreement is in writing and duly signed by the party against whom
enforcement of such change, modification or termination is sought.
 
27.7            Brokers. Landlord and Tenant respectively represent and warrant
to each other that neither of them has consulted or negotiated with any broker
or finder with regard to the Premises except the Brokers named in Section 1.1.
Landlord shall be responsible for and pay all commissions arising from this
Lease to Fuller Real Estate, Landlord's Broker. Landlord shall have no
obligation to pay any commission due to David Hicks Lampert, Tenant's Broker.






 
40

--------------------------------------------------------------------------------







27.8            Estoppel. Tenant agrees that at any time, and from time to time
during the Lease Term, within 10 days after request by Landlord hereto, Tenant
will execute, acknowledge and deliver to Landlord or to any prospective
purchaser, assignee or mortgagee designated by Landlord, an estoppel certificate
in a form acceptable to Landlord. No cure or grace period provided in this Lease
shall apply to Tenant's obligations to timely deliver an estoppel certificate as
provided herein. Tenant acknowledges that it may be difficult, if not
impossible, for Landlord to finance or sell the Shopping Center without such
instrument from Tenant. Tenant's failure to deliver said instrument in the time
and manner provided herein shall constitute an event of default. Notwithstanding
the foregoing, failure by Tenant to timely execute and deliver such estoppel
certificate or other instruments shall constitute an acceptance of the Premises
and an acknowledgement by Tenant that statements in the estoppel certificate are
true and correct, without exception.
 
27.9              Governing Law. The laws of the State of Colorado shall govern
the interpretation, validity, performance and enforcement of this Lease. If any
provision of this Lease should be held to be invalid or unenforceable, the
validity and enforceability of the remaining provisions of this Lease shall not
be affected thereby.
 
27.10            Binding. The terms, provisions and covenants contained in this
Lease shall inure to the benefit of and be binding upon the parties hereto and
their respective heirs, successors in interest and legal representatives except
as otherwise herein expressly provided.
 
27.11            Effectiveness. The submission of this Lease for examination and
negotiation does not constitute an offer to lease, or a reservation  of, or
option for, the Premises, and this Lease shall become effective and binding only
upon the execution and delivery hereof by bath Landlord and Tenant. All
negotiations, considerations, representations,  and understandings  between
Landlord and Tenant are incorporated herein and may be modified or altered only
by agreement in writing between Landlord and Tenant, and no act or omission of
any employee or agent of Landlord of Tenant shall alter, change or modify any of
the provisions hereof.
 
27.12       Attorneys' Fees and Jury Trial. In the event of any litigation or
arbitration between the parties relating to this Lease, the Premises or the
Shopping Center (including pretrial, trial, appellate, administrative,
bankruptcy or insolvency proceedings), the prevailing party shall be awarded, as
part of the judgment or  settlement, all attorneys' fees, costs and expenses
incurred in connection with such litigation, except as may be limited by
applicable law. In any situation where a default by Tenant occurs and is
resolved without litigation, Tenant shall also pay all of Landlord's reasonable
costs and attorneys' fees relating thereto, up to $5,000.00.  In the interest of
obtaining a speedier and less costly hearing of any dispute, the parties hereby
each irrevocably waive the right to trial by jury.
 
27.13       Financial Statements. Tenant agrees to furnish to Landlord copies of
its Colorado State Sales Tax Return on a quarterly basis. Tenant agrees to
furnish to Landlord from time to time (but no less than once annually) a balance
sheet showing the then current net worth of Tenant together with  a profit and
loss statement for Tenant's most recently completed fiscal year. Such statements
shall be certified by an independent certified public accountant and prepared in
accordance with generally accepted accounting principles.






 


41

--------------------------------------------------------------------------------





27.14            Landlord's Fees. Whenever Tenant requests Landlord to take any
action or give any consent required or permitted under this Lease, Tenant will
reimburse Landlord for all of Landlord's reasonable costs incurred in reviewing
the proposed action or consent, including, without limitation, reasonable
attorneys', engineers' or architects' fees, within  10 days after Landlord's
delivery to Tenant of a statement of such costs. In no event, however, shall
Tenant be required to reimburse Landlord expenses in excess of $5,000.00 per
each request of Tenant. Additionally, Landlord shall attempt to minimize its
cost and ensure that its expenses are reasonable. Tenant will be obligated to
make such reimbursement without regard to whether Landlord consents to any such
proposed action.
 
27.15            Force Majeure. Landlord will have no liability to Tenant, nor
will Tenant have any right to terminate this Lease or abate Monthly Payment or
assert a claim of partial or total actual or constructive eviction, because of
Landlord's failure to perform any of its obligations in this Lease if the
failure is due to reasons beyond Landlord's reasonable  control, including
without limitation, strikes or other labor difficulties, inability to obtain
necessary governmental permits and approvals (including building permits or
certificates of occupancy), war, riot, civil insurrection, accidents, terrorism,
acts of God and governmental preemption in connection with a national emergency
(collectively referred to as "Force Majeure").
 
27.16            Counsel Review. Landlord and Tenant acknowledge that each of
them and their counsel have had an opportunity to review this Lease and that
this Lease will not be construed against Landlord merely because Landlord has
prepared it.
 
27.17            Severability. If any provision of this Lease shall be
determined to be invalid or unenforceable by a court of competent jurisdiction,
such determination shall in no way affect, impair or invalidate any other
provision of this Lease, and all other provisions hereof shall remain in full
force and effect.
 
27.18            Rules and Regulations. Tenant and its employees, agents,
licensees and visitors will at all times observe faithfully, and comply strictly
with, the rules and regulations set forth on Exhibit D attached hereto. Landlord
may from time to time reasonably amend, delete or modify existing rules and
regulations, or adopt reasonable new rules and regulations for the use, safety,
cleanliness and care of the Premises and the Shopping Center, and for the
comfort, quiet and convenience of occupants of the Shopping Center.
Modifications or additions to the rules and regulations will be effective upon
30 days' prior written notice to Tenant from Landlord. In the event of any
breach of any rules or regulations or any amendments or additions to such rules
and regulations, Landlord will have all remedies which this Lease provides for
default by Tenant, and will, in addition, have any remedies available at law or
in equity, including the right to enjoin any breach of such rules and
regulations. Landlord will not be liable to Tenant for violation of such rules
and regulations by any other tenant, visitors, licensees or any other person. In
the event of any conflict between the provisions of this Lease and the rules and
regulations, the provisions of this Lease will govern.
 
27.19            Tax Credits. Landlord is entitled to claim all  tax credits and
depreciation attributable to leasehold improvements in the Premises. Promptly
after Landlord's demand, Landlord and Tenant will prepare a detailed list of the
leasehold improvements and fixtures and their respective costs for which
Landlord or Tenant has paid. Landlord will be entitled to all
42

--------------------------------------------------------------------------------



credits and depreciation for those items for which Landlord has paid by means of
any tenant finish allowance or otherwise. Tenant will be entitled to any tax
credits and depreciation for all items for which Tenant has paid with funds not
provided by Landlord.
 
27.20            Shopping Center Occupancy. Tenant in executing this Lease does
not rely upon the fact, nor does Landlord represent, that any specific tenant or
number of tenants shall occupy any Shopping Center space during the term of this
Lease.
 
27.21            Guarantor. This Lease shall not be effective unless the
persons, if any, listed in Section 1.1(w) hereof shall execute the Guaranty
attached as Exhibit E of this Lease.
 
27.22            Recording. Tenant agrees not to record this Lease or any
memorandum hereof. Any such unauthorized recording will give Landlord the right
to declare a breach of this Lease and pursue the remedies provided herein for an
event of default by Tenant.
 
27.23            Non-Disclosure. "Confidential Information" means any and all
information pertaining to the terms of this lease, and neither Landlord nor
Tenant shall disclose Confidential Information to any third party, without the
prior written consent of the other. This provision shall not apply to any
Confidential Information that (a) was or becomes generally available to the
public, (b) becomes available to the public from a third party source, other
than as a consequence of a breach of any obligation of confidentiality, or (c)
is disclosed in response to a valid order by a court or other governmental body
if no suitable protective order or equivalent remedy is available.
 
ARTICLE 28 - OPTION TO RENEW
 
28.1            Option to Renew. Tenant will have the option to renew the Lease
Term for two (2)  additional terms of five (5) years each (the "Renewal Term"),
subject to the further provisions of this section.
 
(a)            Tenant must exercise the option with respect to each Renewal
Term, if at all, by giving notice of exercise ("Tenant's Notice") to Landlord on
or before the date that is not greater than two hundred seventy (270) days prior
to the then applicable Expiration Date, and not less than one hundred eighty
(180) days prior to the then-applicable Expiration Date. Tenant will have no
right to renew the Lease Term if Tenant's Notice is not timely delivered, or if
Tenant is in default under this Lease at the time Tenant's Notice is delivered
or on the then applicable Expiration Date.
 
(b)       The Renewal Term will be on the same terms and conditions as this
Lease.




ARTICLE 29 - BANKRUPTCY
 
29.1            Deemed  Rejection of Lease. If the Tenant becomes a debtor under
Chapter 7 of the United States Bankruptcy Code (the "Bankruptcy Code"), or in
the event that a petition for reorganization or adjustment of debts is filed
concerning the Tenant under Chapter 11 or Chapter 13 of the Bankruptcy Code, or
a proceeding filed under Chapter 7 is transferred to Chapter 11 or 7, the
"Trustee" or the Tenant, as "Debtor-in-Possession," shall be deemed to have
rejected this




 
43

--------------------------------------------------------------------------------





Lease. No election by the Trustee or Debtor-in-Possession to assume this Lease
shall be effective unless each of the following conditions, which Landlord and
Tenant hereby acknowledge to be commercially reasonable in the context of a
bankruptcy proceeding, has been satisfied, and the Landlord has so acknowledged
in writing: (i) the Trustee or Debtor-in-Possession has cured, or has provided
the Landlord "adequate assurance" (as hereinafter defined) that from the date of
such assumption the Trustee or Debtor-In-Possession will promptly cure, all
monetary and non-monetary defaults under the Lease; (ii) the Trustee or
Debtor-in-Possession has compensated, or has provided to the Landlord adequate
assurance that within ten (10) days of the date of assumption the Landlord will
be compensated, for any pecuniary loss incurred by the landlord arising from
default of the Tenant, the Trustee, or the Debtor-in-Possession as recited in
the Landlord's written statement of pecuniary loss sent to the Trustee or
Debtor-in-Possession; and (iii) the Trustee or Debtor-in-Possession has provided
the Landlord with adequate assurance of future performance of each of the
Tenant's, the Trustee's, or the Debtor-in-Possession's obligations under this
Lease; provided, however, that: (x) the Trustee or Debtor-in-Possession shall
also deposit with the Landlord, as security for the timely payment of rent and
other sums due hereunder, an amount equal to three months Base Rent, Additional
Rent, and other monetary charges accruing under this Lease; and (y) the
obligations imposed upon the Trustee or Debtor- in-Possession shall continue
with respect to the Tenant or any assignee of this Lease after the completion of
the bankruptcy proceedings.
 
29.2              Adequate Assurance. For purposes of this Section, Landlord and
Tenant acknowledge that, in the context of the bankruptcy proceedings of the
Tenant, at a minimum, "adequate assurance" shall mean: (i) the Trustee or
Debtor-in-Possession will continue to have sufficient unencumbered assets after
the payment of all secured obligations and administrative expenses to assure the
Landlord that the Trustee or Debtor-in-Possession will have sufficient funds to
fulfill all of the obligations of Tenant under this Lease; or (ii) the
Bankruptcy Court shall have entered an order segregating sufficient cash payable
to the Landlord, and the Trustee or Debtor-in-Possession shall have granted to
the Landlord a valid and perfected first lien and security interest or mortgage
in property of the Tenant, the Trustee, or the Debtor-in-Possession, acceptable
as to value and kind to the Landlord, in order to secure to the Landlord the
obligation of the Tenant, Trustee, or Debtor-in-Possession to cure the monetary
or non-monetary defaults under the Lease within the time period set forth above.
 
29.3            Lease Assignments in Bankruptcy Proceedings. The following
conditions shall apply to any assignments of this Lease in bankruptcy
proceedings if the Trustee or Debtor-in- Possession has assumed this Lease and
elects to assign the Lease to any other person, such interest or estate of
Tenant in this Lease may be so assigned only if the Landlord has acknowledged in
writing that the intended assignee can provide to the Landlord "adequate
assurance of future performance" (as herein defined) of all of the  terms,
covenants and conditions of this Lease to be performed by the Tenant. For the
purposes of this provision, Landlord and Tenant acknowledge that, in the context
of a bankruptcy proceeding, at  a minimum, "adequate assurance of future
performance" shall mean that each of the following conditions has been
satisfied, and the Landlord has so acknowledged in writing: (i) the proposed
assignee has submitted a current financial statement audited by a Certified
Public Accountant which shows the net worth and working capital and amounts
determined by Landlord to be sufficient to assure the future performance by such
assignee of all of Tenant's obligations under this lease; (ii) the proposed
assignee, if requested by the Landlord, bas obtained guaranties in
 
44

--------------------------------------------------------------------------------



form and substance satisfactory to the Landlord from one or more persons who
satisfy the Landlord's standards of creditworthiness; and (iii) the Landlord has
obtained all consents or waivers from any third party required under any lease,
mortgage, financing arrangement, or other agreement by which the Landlord is
bound, in order to permit the Landlord to consent to such assignment.
 
29.4 Authority. Each of the parties executing this Lease on behalf of Tenant or
Landlord represents to the other party that such party is authorized to do so by
requisite action of the party to this Lease. If either Party hereto is a
corporation, trust, limited liability company, partnership, or similar entity,
each individual executing this Lease on behalf of such entity represents and
warrants that he or she is duly authorized to execute and deliver this Lease on
its behalf. Each party shall, within 30 days after request, deliver to the other
party satisfactory evidence of such authority.









LANDLORD:    
 
TENANT:  
 
 
 
 
THE ROBFORD COMPANY, L.L.C.,
a Colorado limited liability company
 
 The Cheesesteak Connection #4, LLC
a Colorado limited liability company
 
 
 
 
 
By:
/s/ James Adelstein
 
By:
/s/ James A. Smith
Name:
James Adelstein
 
Name:
James A. Smith
Title:
Vice President
 
Title:
As Manager
Date:
2-17-10
 
Date:
2/2/2010


 
 
 

 


                                                                                        


45

--------------------------------------------------------------------------------



 


EXHIBIT A


Site Plan




[site-map.jpg]
 
 
 

 





--------------------------------------------------------------------------------















EXHIBIT B


Legal Description of the Shopping Center
 


The North 1/2 of Block 13, Jersey Subdivision, except the West 10 feet, as
described in Book 462 at Page 244, County of Arapahoe, State of Colorado.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


WORK LETTER
Landlord:                         The Robford Company, L.L.C., a Colorado
limited liability company
 
Tenant:                               The Cheesesteak Connection #4, LLC
 
Premises:                             as more particularly described in the
Lease
 
Shopping Center:     as more particularly described in the Lease


1.          Landlord shall complete, at Landlord's cost and expense, the work
itemized on Schedule 1 attached to this Work Letter, which items of work shall
be known as "Landlord's Work":
 
2.         All work, except as identified as Landlord's Work on Schedule 1
hereto, that is necessary to permit Tenant to commence its business in the
Premises shall be completed by Tenant at Tenant's cost and expense ("Tenant's
Work"). All permanent fixtures installed in the Premises by Tenant shall be
deemed part of the Premises upon installation and the property  of the Landlord
unless otherwise specifically agreed in writing between the parties.
 
A.              Services requested by Tenant in connection with plan and
specification preparation shall be at Tenant's sole cost and expense. Landlord
makes no representation or guarantee with respect to  fees, services, schedules
or other items to be provided by the architect/engineer and shall in no way be
responsible for such architect/engineer's work product. Tenant's
architect/engineer shall prepare plans and specification stamped by the
architect/engineer for Tenant's Work to be completed in the Premises (the "Plans
and Specifications"). Such Plans and Specifications shall be delivered to
Landlord within thirty (30) days after the date of this Lease. All Plans and
Specifications are subject to review and approval by Landlord, Landlord's
architect and Landlord's engineer and Tenant is required to submit the Plans and
Specifications for such review and obtain approval prior to commencement of
Tenant's Work. All costs of preparation, review and approval, including review
and approval by Landlord, Landlord's architect, and/or Landlord's engineer,
shall be borne by Tenant. Landlord shall, within thirty (30) working days after
receipt of the Plans and Specifications by Landlord for its review and approval,
submit to Tenant the Plans and Specifications with the required approvals noted
thereon, or submit comments to Tenant setting forth changes to be made in the
Plans and Specifications. If changes are required by Landlord, Tenant shall have
the Plans and Specifications modified and resubmitted to Landlord for approval
within fifteen (15) days after the date Landlord submits its requested changes
to Tenant and such process shall be repeated until Landlord, Landlord's
architect, and/or Landlord's architect, and/or Landlord's engineer have approved
the Plans and Specifications for the Premises (hereinafter referred to as
"Approved Plans and Specifications"). Changes to the Approved Plans and
Specifications shall be made only upon prior written approval of Landlord and
shall be at Tenant's sole cost and expense.
 
B.            Tenant shall contract directly for the Tenant's Work to be
completed in accordance with the approved Plans and Specifications. Tenant's
contractor shall bill Tenant and
 
 

--------------------------------------------------------------------------------





Tenant shall be solely responsible for paying all costs for Tenant's Work.
Tenant and Tenant's contractor will be required to adhere to the requirements
set forth in Addendum 1 attached hereto in connection with performance of
Tenant's Work and the contract between Tenant and Tenant's contractor shall
incorporate all of the provisions of Addendum 1.
 
3.          Notwithstanding any provision herein or in the Lease to the
contrary, the Commencement Date and Tenant's other obligations under the Lease
will not be delayed or extended by any Tenant Delay, as defined below.
Notwithstanding any provision herein or in the Lease to the contrary, the
Drop-Dead Date set forth in Section 3.3 of the Lease shall be delayed and
extended one day for each day of Tenant Delay. The term "Tenant Delay" shall
include but not be limited to delay: (i) caused by Tenant's failure to timely
deliver its Plans and Specifications to Landlord; (ii)    in the finalization or
approval of the Plans and Specifications caused by Tenant, its agents or
employees; (iii) caused by modifications, revisions, and changes to the Approved
Plans and Specifications requested by Tenant, its agents or employees; (iv) in
the delivery, installation, or completion of any items specified by Tenant to
the extent that such items require ordering or work deadlines inconsistent with
the scheduled Commencement Date; or (v) of any other kind or nature in
completion of Tenant's Work caused by Tenant, its agents or employees.
 
4.            Landlord agrees to pay (jointly to Tenant and Tenant's contractor)
for completion of Tenant's Work an allowance (the "Allowance) up to a maximum
amount of $20.00 per square foot of floor area (as measured from finished
surface of exterior walls to furnished surface of interior walls) of the
Premises for work actually completed. The Allowance shall be payable as follows:


A.     Prior to commencement of Tenant's Work by Tenant's contractor, Tenant
shall provide Landlord with evidence satisfactory to Landlord that Tenant has
made financial arrangements to fulfill its obligations to pay for Tenant's Work,
and install its fixtures and furniture as described in Paragraph 2 above.
Landlord's payment of the Allowance shall be subject to ail of the following
items (i)-(vii) being completed to Landlord's satisfaction and the Allowance
shall be due and payable by Landlord on the 45th day after the
last-to-be-completed item has occurred to Landlord's satisfaction: (i) Tenant
submits to Landlord an affidavit that all payrolls, bills for materials and any
equipment and other indebtedness connected with Tenant's Work for which Landlord
or its property might in any way be responsible, have been paid or otherwise
satisfied unless disputed and if disputed presentation of appropriate lien
waivers; (ii) Tenant submits to Landlord any other data, to the extent and in
such form as may be designated by Landlord, which establishes the final cost of
Tenant's Work and the payment or satisfaction of all Tenant's construction
obligations, such as receipts,  releases and waivers of liens arising out of
Tenant's Work; (iii) Landlord is provided with the certificate by Landlord's
architect that the Tenant's Work is complete in accordance with the Approved
Plans and Specifications and the provisions hereof; (iv) Landlord is provided
with ail certificates necessary for occupancy of the Premises issued by the
appropriate governmental authority permitting use of the Premises in accordance
with the Approved Plans and Specifications; (v) Tenant has opened for business
to the public; (vi) Tenant has paid first month's rent; and (vii) Tenant has
executed such other close-out documents as may be requested by Landlord to
include, but not be limited to, an estoppel certificate and an attornment and
subordination agreement.

--------------------------------------------------------------------------------

 
B.          Any cost of Tenant's Work in excess of the Allowance shall be paid
by Tenant as and when due.
 
C.            If Tenant elects to have Landlord's contractor perform all or any
portion of the Tenant's Work, the Allowance shall be paid by Landlord to
Landlord's contractor or others entitled to payment in accordance with
Landlord's standard disbursement procedures upon receipt of documentation as
Landlord may reasonably require including, without limitation, lien waivers and
architect's certificates. To the extent that the cost of Tenants Work exceeds
the Allowance, Tenant shall pay all such amounts within ten (10) calendar days
after billing therefor from Landlord. Partial billing may be made periodically
as the Work progresses.
 
D.      All costs attributable to design and construction of Tenant's Work
including, but not limited to, services, fees and expenses of Landlord's
architect or engineers, costs of permits and licenses required for completion of
Tenant's Work, labor, material, fees, and expenses of Landlord's contractor in
completing Tenant's Work shall be paid from the Allowance. To the extent that
such costs exceed the Allowance, Tenant shall pay all such amounts within ten
(10) calendar days after receipt of billing therefor from Landlord or as and
when due if billed directly to Tenant. Partial billing may be made periodically
as the Work progresses.
 
 

--------------------------------------------------------------------------------







SCHEDULE 1 LANDLORD'S WORK
 
 
1.1     Preferred Shell Conditions


Landlord to be required to complete the following work or provide a credit to
the Tenant:
 
Floor•
●
Landlord to provide Tenant a rent credit in lieu of a concrete slab in the
amount of $3.85 per square foot.
 
 
 
Fire Sprinklers:  
●
 Distributed to caver raw shell per code when existing or required.
 
 
 
Plumbing:
●
4" sanitary waste line stubbed into or across the space deep enough to allow
for tie-in from any location within the unit.
 
●
4" grease waste line stubbed into or across the space deep enough to allow for
tie-in :from any location within the unit. 1,000-gallon minimum exterior grease
trap or as per code or credit.
 
●
l" cold water line stubbed into the space with local shut off valve.
 
●
1-112" gas line into or above the space from unit meter.
 
●
Landlord to pay all tap fees
 
HVAC:
●
One (1) ton per 200 SF. Roof top HVAC units with economizers. Ductwork stubbed
into the space only, no other distribution. Gas lines and power connected.
Unit(s) started and running. Temporary thermostat.
 
 
 
Electrical: 
●
102/208 3-phase 400 amp service.
 
●
HVAC units wired.
 
●
Circuit, wire and j-box for sign(s) connections installed .
 
●
Outlets per code at storefront.
 
 
 
Fire Alarm:
●
Available zones on house panel if existing or required. Sprinkler system alarm
wired where existing or required.
 
 
 
Storefront
●
Standard storefront consistent with the project including glass and front
entrance
and Walls:
 
Drywall on all four walls, except where glass is located

 
 

--------------------------------------------------------------------------------





ADDENDUM 1 TO WORK LETTER
 
PROCEDURE AND SCHEDULES FOR COMPLETION
OF TENANT FINISH WORK BY TENANT
 
Tenant and Tenant's Work contractors and the contracts between Tenant and
Tenant's contractors, to be entered into in connection with the performance of
Tenant's Work, shall conform to the following rules, regulations, and
requirements, which shall be incorporated into such contracts. In the event of
any conflict between any other terms or provisions of Tenant's contracts with
Tenant's contractors for the performance of Tenant's Work and the terms  and
provisions set forth below, the terms and provisions set forth below shall
control.


1.      Commencement of Construction
 
Tenant shall start construction of Tenant's Work in the Premises not later than
ten (10) days from either of the following dates, whichever shall be the later
to occur and shall carry such construction to completion with all due diligence:
 
A.            The date of receipt by Tenant of written notice from the Landlord
that Landlord has substantially completed (excepting a standard punch list which
does not interfere with Tenant's ability to commence its work) any of the work
on the shell or surrounding areas to be perfom1ed by Landlord (other than such
work which cannot be performed by Landlord until Tenant makes the Premises ready
for the performance thereof) and that the Premises are ready for Tenant's Work;
or
 
B. The date on which Plans and Specifications are approved by Landlord for the
Premises.


2.      General Requirements
 
A.            Tenant shall submit to Landlord, in writing, at least ten (10)
days prior to the commencement of construction, the following information:
 
(i)              The names and addresses of the general, mechanical and
electrical contractors Tenant intends to engage in the construction of Tenant's
Work and copies of proposed contracts executed by Tenant. (The term "Contractor"
as used hereinafter shall mean Tenant's general contractor or, if Tenant does
not use a general contractor, then all contractors with whom Tenant contracts
directly for Tenant's Work. The term "Subcontractors" shall mean and refer to
all entities contracting with the Contractor to complete Tenant's Work.)
 
(ii)              A schedule setting forth the commencement date of construction
of Tenant's Work and the date of completion of construction of Tenant's Work,
fixturing work, and the date of projected opening.
 
 

--------------------------------------------------------------------------------





(iii)            Copies of performance and/or labor and material bonds, if so
required by Tenant from the Contractor and Subcontractors.
 
(iv)           Itemized statement of estimated construction costs, including
architectural, engineering and contracting fees.
 
(v)            Evidence of insurance as called for herein. Tenant shall secure,
pay for and maintain, or cause its contractor(s) to secure, pay for and
maintain, during the continuance of construction and fixturing work within the
Premises, all of the insurance policies required and in the amounts as set forth
herein. Tenant shall not permit, and Tenant's Work Contracts shall prohibit its
Contractor to commence any work until all required insurance has been obtained
and certified copies of policies have been delivered to Landlord.
 
(vi)       A copy of,the building permit.
 
B.      Insurance: Tenant shall secure, pay for and maintain, or cause its
Contractor to secure, pay for and maintain during the continuance of
construction and fixturing work within the Premises, the following insurance and
in the amounts as set forth below:
 
(i)            Tenant's Contractor's and Subcontractor's Required Minimum
Coverages and Limits of Liability:
 
(a)              Worker's Compensation, Employer's Liability Insurance with
limits of not less than $100,000.00 and as required by state law and any
insurance required for any employee by state law and any insurance required by
any Employee Benefit Acts or other statutes applicable where the work  is to be
performed as will protect the Contractor and Subcontractors from any and all
liability under the aforementioned acts.
 
(b)                Comprehensive General Liability Insurance (including
Contractor's Protective Liability) in an amount not less than $500,000.00 per
person and $1,000,000.00 per occurrence whether involving personal injury
liability (or death resulting therefrom) or property damage liability or a
combination thereof with a minimum aggregate limit of $1,000,000.00. Such
insurance shall provide for explosion and collapse coverage, if applicable, and
contractual liability coverage and shall insure the Contractor and/or
Subcontractors against any and all claims for personal injury, including death
resulting therefrom and damage to the property of others and arising from his
operations under the Contract and whether such operations are performed by the
Contractor, Subcontractors or any of their Subcontractors, or by any one
directly or indirectly employed by any of them
 
(c)              Comprehensive Automobile Liability Insurance, including the
ownership, maintenance and operation of any automotive equipment owned, hired,
and non- owned in the following minimum amounts:



(i) Bodily injury, each person - $500,000.00




(ii) Bodily injury, each occurrence - $1,000,000.00

--------------------------------------------------------------------------------

 







(iii) Property damage liability - $100,000.00

 
Such insurance shall insure the Contractor and/or Subcontractors against any and
all claims for bodily injury, including death resulting therefrom and damage to
the property of others arising from his operations under the Contract and
whether such operations are performed by the Contractor, Subcontractors, or any
one directly or indirectly employed by any of them.


(ii)      Tenant's Protective Liability Insurance
 
Tenant or Tenant's Contractor shall provide Owner's Protective Liability
Insurance as will insure against any and all liability (or death resulting
therefrom) and property damage liability of others for a combination thereof
which may arise from work in the completion of the Premises, and any other
liability for damages which the Contractor and/or Subcontractor are required to
insure under any provisions herein.
 
Landlord shall be named as additional insured. Said insurance shall be provided
in minimum amounts as follows:



(a) Bodily injury each person - $500,000.00




(b) Bodily injury each occurrence - $1,000,000.00




(c) Property Damage each occurrence - $250,000.00




(d) Property Damage, Aggregate - $250,000.00



(iii)            Tenant's Builder's Risk Insurance. Tenant shall provide a
complete Value Form "All Physical Loss" Builder's Risk coverage on its work in
the Premises as it relates to the building within which the Premises is located,
naming the interests of the Landlord, the Contractor and all Subcontractors, as
their respective interest may appear, within a radius of 1OO feet of the
Premises.
 
(iv)            Insurance policies shall name Landlord as additional insured.
Certificates of Insurance shall provide that no change or cancellation of such
insurance coverage shall be undertaken without thirty (30) days written notice
to Landlord. Tenant's Contractor shall deliver the necessary insurance
certificates to Landlord prior to commencing work.
 
C.            As provided above, Tenant shall notify Landlord of the names of
the proposed Tenant's Work general, mechanical and electrical contractors and
such contractors shall be subject to prior written approval of Landlord which
approval shall not be unreasonably withheld. All Contractors and Subcontractors
engaged by Tenant shall be bondable, licensed contractors, possessing good labor
relations, capable of performing quality workmanship and working in harmony with
Landlord's general contractor and other contractors on the job. All work shall
be coordinated with the general project work. Landlord shall have the right to
require Tenant's Contractors and Subcontractors to provide payment and
performance bonds for any or all

--------------------------------------------------------------------------------



Tenant's Work, such bonds to be provided at Tenant's sole cost and expense. Any
bond shall be requested and provided prior to the commencement of Tenant's Work.
 
D.            Tenant's Contractor and Tenant's Work construction shall comply in
all respects with applicable federal, state, county and/or local statutes,
ordinance, regulations, laws and codes. All required building and other permits
in connection with the construction and completion of the Premises shall be
obtained and paid for by Tenant.
 
E.            All Tenant's Work contracts shall be in writing, and no Tenant's
Work shall be done except pursuant to such contracts. All Tenant's Work
contracts shall be subject to Landlord's prior written consent. Any approved
Tenant's Work contracts (hereinafter referred to collectively as the "Tenant's
Work Contract") shall not be amended or modified without approval by Landlord.
The Tenant's Work Contract shall conform with the provisions of the Lease,
including all provisions herein, and shall obligate the Tenant's Contractor to
complete Tenant's Work in accordance with the schedule referred to in Paragraph
l .B above.
 
F.            In order to maintain Landlord's warranties and guaranties for the
roof and the mechanical, electrical, safety and fire protection systems, all
Tenant's Work affecting these systems shall be completed by Landlord's shell
subcontractors performing the respective shell work items; provided, however, at
Landlord's sole option, Landlord shall have the right to allow other
subcontractors to perform work on special systems which may require connection
into the foregoing systems. Other work which Landlord shall have the right to
have performed on behalf of and for the benefit of Tenant shall be limited to
work which Landlord deems necessary to be done on an emergency basis and which
pertains to structural components, the general utility systems for the project,
and the erection of temporary barricades and temporary signs, per standard
project details and criteria, during construction and/or the period following
the opening of the center for business.
 
G.            Tenant's Work shall be subject to the inspection and approval of
Landlord, Landlord's Architect and general contractor. Such inspection shall be
for Landlord's sole benefit and shall in no event be construed as any benefit
to, nor may Tenant rely thereon. Ail work performed and material and equipment
installed shall be first quality,  new materials and equipment and meet or
exceed those standards or qualities (as judged by Architect) presently performed
or contemplated at the project. Landlord shall have the right at any time during
the performance of Tenant's Work or thereafter to require replacement and
reconstruction at Tenant's expense of Tenant's Work not substantially conforming
to these standards or to the Tenant' s Work Contract.
 
H.            Tenant shall apply and pay for, at the time of delivery, all
utility meters except where metered service is provided by Landlord or public
service agency.
 
I.   The Tenant's Work Contract shall include a statement requiring the
Contractor and all subcontractors, laborers, and materialmen to execute a lien
waver for any interim and final payments. A copy of the executed waiver or
notice of refusal is to be immediately forwarded to the Landlord.

--------------------------------------------------------------------------------



 
J.           Prior to commencement of any Tenant's Work in the Premises, Tenant
shall obtain from Landlord the Landlord's notice which provides that Landlord is
not responsible for the payment of such work and setting forth such other
information as landlord may deem necessary. Tenant shall post copies of the
notice in the Premises in locations which will be visible by parties performing
any work on the Premises and Tenant shall provide evidence of posting, including
a photograph and a notarized statement confirming such posting. Tenant and
Tenant's Contractor shall not remove, destruct, deface or otherwise modify the
notice.
 
K.         Tenant shall indemnify and hold harmless Landlord and
representatives, agents and employees from and against all claims, damages,
losses, and expenses, including, but not limited to, reasonable attorney’s fees
arising out of or resulting from the performance of Tenant's Work or Tenant's
Contractor's performance of the Tenant's Work Contract which are: (a) caused in
whole or in part by any negligence or omission  of Tenant's Contractor, used by
such Contractor, anyone directly or indirectly employed by any of them or anyone
for whose acts any of them may be liable, regardless of whether or not such
claim, loss, damage, or expense is caused in part by a party indemnified
hereunder; and (b) attributable to bodily injury, sickness, disease or death, or
the destruction of tangible personal property, including loss of use resulting
from any of the foregoing acts and all Tenant's Work contracts shall reflect
this indemnity. In any and all claims against the Landlord or its
representatives or any of their agents or employees or by an employee of
Tenant's Contractor, any subcontractor, anyone directly or indirectly employed
by any  of them, or anyone for whose acts any of them may be liable,  in the
indemnification obligation under this Paragraph K shall not be limited in any
way by any limitation on the amount or type of damages, compensation or benefits
payable by or for the Tenant's Contractor or any Subcontractor under the Workers
Compensation Act, disability benefit acts, or other employee benefit acts.
 
L.            In the event a Subcontractor of materialman files a mechanics'
lien as a result of performing Tenant's Work pursuant to Tenant's Work Contract
then Tenant's Contractor shall indemnify the Tenant and Landlord from said lien
and shall, when requested by the Tenant and/or Landlord, furnish Tenant and
Landlord (as Landlord or Tenant may specify) either a bond sufficient to
discharge the lien, deposit in an escrow approved by Landlord and Tenant a
sum  equal to 150% of the amount of such lien or obtain for the Landlord an
endorsement through the  Landlord's title insurance commitment or policy
insuring against loss or damage resulting from such lien. Subject to any
restrictions thereon posed by Landlord's Mortgagee on the Building, Tenant's
Contractor shall have the right and opportunity, in cooperation with Landlord
and Tenant, to contest the validity of any such mechanics' lien by such legal
means as are available, including the right to prosecute any appeals which may
be permitted by law so long as during the pendency of any contest or appeal, the
Tenant's Contractor shall effectively stay or prevent any official or judicial
sale of any of the real property or improvements comprising the building, upon
execution of otherwise, and so long as the Tenant's contractor pays any final
judgment entered with respect to any such mechanics' lien and thereafter
procures, within a reasonable time, record satisfaction thereof. In the event
the Tenant and Landlord shall be a party to any such contest or appeal, or any
other action resulting from or arising out of the performance of the Tenant's
Work by Tenant's Contractor (or any of its subcontractors, agents, or
employees), Tenant's Contractor shall be responsible for all legal fees and
other costs and expenses incurred by Landlord and Tenant in any such action.
Landlord and Tenant shall have the right to obtain
 
 

--------------------------------------------------------------------------------

separate counsel of their choice at Tenant's Contractor's expense. In the event
that Tenant's Contractor fails to provide a bond, cash escrow or title
endorsement, or otherwise fails to fully satisfy and obtain release of any lien
or claim in accordance with the provisions hereof, Tenant's contractor shall be
obligated to refund Tenant or Landlord, as the case may be, all monies that the
latter may pay in discharging any such lien including all costs and reasonable
attorneys' fees incurred by Landlord or Tenant in settling, defending against,
appealing or in any other manner dealing with any such lien.
 
M.            Tenant shall agree to be responsible for, and to timely pay, all
costs directly and indirectly related to Tenant's Work, including, without
limitation any fees for architecture, engineering and administration as incurred
by Landlord in relation to the Premises.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D


Rules and Regulations


 
THESE RULES AND REGULATIONS (the "Rules") have been established by The Robford
Company, LLC, as Landlord under the Leases relating to 1000 South Colorado
Boulevard Shopping Center (the "Leases"). Under the terms of the Leases, the
Landlord is authorized to establish these Rules and such additional rules and
regulations as are necessary or advisable in its judgment for the proper and
efficient operation and maintenance of the buildings and common areas which make
up the 1000 South Colorado Boulevard Shopping Center (such buildings and common
areas are herein collectively referred to as the "Shopping Center"). These Rules
may be changed, altered or amended by Landlord at any time in its sole
discretion.
 
1.            Outside Sales and Storage. No tenant may display, sell
merchandise, allow carts, portable signs, devices or any other objects to be
stored or to remain outside the defined exterior walls or roof and permanent
doorways of the Shopping Center, or in hallways.
 
2.            Antenna and Aerials. No aerial, antenna or satellite dish shall be
erected on the roof or exterior walls of the Shopping Center without first
obtaining, in each instance, the written consent of Landlord, which consent may
be withheld. Any aerial, antenna or satellite dish so installed without such
written consent shall be subject to removal without notice at any time.
 
3.            Parking Lot Solicitation. In addition, no Tenant may solicit in
any manner in any of the automobile parking and sidewalk areas of the Shopping
Center.
 
4.            Deliveries. Each Tenant shall use its best efforts to complete, or
cause to be completed, all deliveries, loading, unloading and services to the
Premises prior to 10:00 a.m. of each day. Each Tenant shall attempt to cause no
delivery trucks or other vehicles servicing the Shopping Center to park or stand
in front of the Shopping Center from 10:00 a.m. to 9:00 p.m. of each day.
 
5.            Vending Machines. No Tenant shall, without prior written consent
of Landlord, sell merchandise from  vending machines or allow any coin-operated
vending or gaming machines on the Premises. Landlord hereby grants Tenant
permission to install one soda vending machine and one candy vending machine on
the Premises.
 
6.            Validated Parking. Landlord may, if in its opinion the same be
advisable, establish a system or systems of validation or other type operation,
including a system of charges against non-validated parking checks of users, and
the Tenant must abide by all such rules and regulations in its use and the use
of its customers and patrons with respect to said automobile parking area;
provided, however, that all such rules and regulations and such types of
operation or validation of parking checks and other matters affecting the
customers and patrons of the Tenant shall apply equally and without
discrimination to all persons entitled to the use of said automobile parking
facilities.
 

--------------------------------------------------------------------------------



7.            Control of Common  Areas. Landlord shall at all times have the
sole and exclusive control of the Common Areas, and may at any time and from
time to time during the term hereof exclude and restrain any person from use or
occupancy thereof, excepting, however, bona fide customers, patrons and
service-suppliers of Tenants who make use of Common Areas in accordance with
these Rules. It shall be the duty of each Tenant to keep all Common Areas free
and clear of any obstructions created or permitted by such Tenant or resulting
from such Tenant's operation. Any cost to keep all Common Areas free and clean
incurred by Landlord as a result of Tenant's operation will be billed back to
said Tenant.
 
8.            Prohibited Advertising. No Tenant shall affix or maintain upon the
glass panes and supports of the show windows (and within 12 inches of any
window), doors and the exterior walls of its Premises, any signs, advertising
placards, names, insignia, trademarks, descriptive material or any other such
like item or items except such as shall have first received the written approval
of Landlord. No Tenant shall affix any sign to any roof of the Shopping Center.
In addition, no advertising medium shall be utilized by any Tenant which can be
heard or experienced outside Tenant's Premises, including, without limiting the
generality of the foregoing, flashing lights, searchlights, loudspeakers,
phonographs, radios or television. No Tenant shall display, paint or place or
cause to be displayed, painted or placed, any handbills, bumper stickers or
other advertising devices on any vehicle parked in the parking area of the
Shopping Center, whether belonging to such Tenant or to any other person; nor
shall any Tenant distribute, or cause to be distributed, in the Shopping Center,
any handbills or other advertising devices, and such Tenant shall pay to
Landlord the cost and expense necessary to remove any such unauthorized material
from the Shopping Center.
 
9.            Hours of Operation. Tenant shall open the Premises for business to
the general public no later than 11:00 a.m. and continuously remain open for
business throughout the day until at least 5:00 p.m., Monday through Saturday;
provided, however the Premises may remain open on Sundays and/or national
holidays if Tenant so elects and if such opening shall not be in violation of
applicable law. Tenant shall use for non-selling purposes ·only such space in
the Premises as is required for Tenant's business therein, and shall use no
space in the Premises to serve the business of Tenant at other locations. Tenant
shall warehouse, store or stock in the Premises only such goods and merchandise
as are reasonably required for sale at, in or from the Premises.
 
10.          Keys. Tenant shall not alter or add any lock or bolt or any
security access code to the Premises without providing prior written notice to
Landlord. Concurrently with such notice, Tenant shall deliver to Landlord a copy
of any new keys and access codes for access to the Premises.
 
11.            Approval of Signs. Each Tenant shall not less than thirty (30)
days prior to fabrication of any sign submit three (3) copies of drawings of
such sign to Landlord for approval. Such drawings must include location, size
and style of lettering, color, material, type of illumination, installation
details, color selections and logo design. Approval of such sign by Landlord
will not be unreasonably withheld or delayed, and will be based upon the
standards set forth below. In any event, all signs must also be approved, if
necessary, by the appropriate
 

--------------------------------------------------------------------------------



governmental agency prior to fabrication, and all permits for signs and their
installation shall be obtained and paid for by the Tenant.


In no event shall any sign be approved by Landlord if the size, location,
design, color, texture, lighting and materials or such sign detracts in any way
from the design of the Shopping Center and the surrounding properties.



a. Signs shall consist of internal illuminated individual letters with fiat
plastic faces in metal retainers mounted to aluminum or channellume type
letters. Signs shall have no audible, flashing or animated figures. Signs shall
be mounted on a raceway painted to match the building.




b. Letters shall be five inches (5") deep, fabricated from aluminum, channellume
or sheet metal, .900 aluminum or with welded joints, mechanically finished to a
satin texture with a baked on enamel finish or a Dur-a-Pox paint finish. All
sign lettering shall have a Gold Jewel Lite trim. All store front signs,
including plexiglass signs, shall be fabricated of material with a matte finish.




c. No facia sign or wall sign shall exceed 30% of the total facia or signable
area, excluding windows and storefront area. Letter sizes shall be governed by
the amount of signable area used. In no event shall any sign be less than eight
feet (8') above the ground as measured to the lowest edge of the sign. No sign
may project higher than the height of the structure to which it is attached.




d. Logo signs will be considered provided that they are a nationally registered
trademark or identification sign. Landlord shall review all logo designs for
final approval and compliance. The logo sign shall be considered part of the
allowable 30% signed area.




e. Vertical copy of signs projecting perpendicular to any building are not
permitted.




f. Manufacturer's decals, hours of business, telephone number, etc. are limited
to a total of 144 square inches per single door entrance. No "sale" signs,
special announcements, et cetera shall be permitted on exterior or interior
glass; such advertising material must be set back at least twelve inches (12")
from glass surface and suspended from the ceiling.




g. Advertising devices such as attraction boards, posters, banners and flags
shall not be permitted.

 

h. Painted, flashing, animated, audible, revolving or similar signs that create
the illusion of animation shall not be permitted.

 

l. Exposed bulb signs shall not be permitted.

 

--------------------------------------------------------------------------------

 



j. No sign may include the product sold except  as part of the Tenant's  name or
insignia.




k. The Tenant's name and address may be applied to that Tenant's non-customer
door, if any, for receiving merchandise, as directed by Landlord and in two-inch
(2") high block letters.




l. If required by the U. S. Postal Service, the Tenant may install on the
storefront the number only for the street address of size, type, color and
location determined by Landlord.




11. Construction of Signs.




a. The Tenant is required to obtain any and all building and electrical permits.




b. Location of all openings for conduit or sign panels of building walls shall
be indicated on drawings submitted to Landlord for approval.




c. All mounting holes must be sealed off and touched up after installation, and
the Tenant's Premises must be left free of debris.




d. The Tenant is responsible for the actions of its sign contractor.




e. Letter fastening and clips shall be concealed and shall be of galvanized,
stainless or aluminum metals.




f. Electric service to signs shall be included  in the Tenant's metered service
and shall include an automatic timer to illuminate the sign. No exposed raceway,
crossovers, transformers or conduit will be permitted, except for stubout
through the wall. Ali signs shall use P.K. Housings and bear U.L. label, and
installation of each sign shall comply with all local building codes and
electrical codes.




g. No labels shall be permitted on the exposed surface of signs, except those
required by local ordinance, which shall be placed in an inconspicuous location
and manner.




h. Design, layout and material for Tenant signs shall conform in all respects
with the design drawings provided by Tenant. The height and dimensions for
letters in the body of the signs shall be pursuant to approved plans and
specifications.




i. All penetrations of the building structure required for sign installation 
shall be sealed in a watertight condition and shall be patched to match the
adjacent finish.

 

j. All signs shall be constructed and installed, including electrical hook-ups,
at the Tenant's expense.




 

--------------------------------------------------------------------------------


 



k. This sign criteria may be changed to reflect the code of governing bodies
involved.



 
 
 

 



--------------------------------------------------------------------------------





EXHIBIT E


Guaranty of Lease


LANDLORD:
Robforo Company LLC
TENANT:
The Cheesesteak Connection IV
 
 
LEASE:
1000 S. Colorado Blvd.
GUARANTOR:
James A. Smith
DATE:
2/11/10

 
 
 
Tenant wishes to enter into the Lease with Landlord. Landlord is unwilling to
enter into the Lease unless Guarantor assures Landlord of full performance of
the Tenant's obligations under the Lease. Guarantor is willing to do so.
 
Accordingly, in order to induce Landlord to enter into the Lease with Tenant,
and for other good and valuable consideration, whose receipt and adequacy are
acknowledged by Guarantor:
 
1.                  Guarantor unconditionally guaranties to Landlord, and the
successors and assigns of Landlord, Tenant's full and punctual performance of
its obligations under the Lease. Guarantor waives notice of any breach or
default by Tenant under the Lease. If Tenant defaults in the performance of its
obligations under the Lease, then upon Landlord's request, Guarantor will
perform Tenant's obligations under the Lease.
 
2.                  Any act of Landlord, or the successors or assigns of
Landlord, consisting of a waiver of any of the terms or conditions of the Lease,
or the giving of any consent to any matter or thing relating to the Lease, or
the granting of any indulgences or extensions of time to Tenant, may be done
without notice to Guarantor and without affecting the obligations of Guarantor
under this Guaranty.
 
3.                  The obligations of Guarantor under this Guaranty will not be
released by Landlord's receipt, application or release of security given for the
performance of Tenant's obligations under the Lease, or by any modification of
the Lease. In case of any such modification, the liability of Guarantor will be
deemed modified in accordance with the terms of any such modification.
 
4.                  The liability of Guarantor under this Guaranty will not be
affected by (a) the release or discharge of Tenant from its obligations under
the Lease in any creditors' receivership, bankruptcy or other proceedings, or
the commencement or pendency of any such proceedings; (b) the impairment,
limitation or modification of the liability of Tenant or the estate of Tenant in
bankruptcy, or of any remedy for the enforcement of Tenant's liability under the
Lease, resulting from the operation of any present or future provision of the
Bankruptcy Code or other statute, or



--------------------------------------------------------------------------------



from the decision of any court; (c) the rejection or disaffirmance of the Lease
in any such proceedings; (d) the assignment or transfer of the Lease by Tenant;
(e) any disability or other defense of Tenant; or (f) the cessation from any
cause whatsoever of the liability of Tenant under the Lease.
 
5.                  Until all of Tenant's obligations under the Lease are fully
performed, Guarantor: (a) waives any right to subrogation against Tenant by
reason of any payments or acts of performance by Guarantor, in compliance with
the obligation of Guarantor under this Guaranty; (b) waives any other right
which Guarantor may have against Tenant by reason of any one or more payment or
acts in compliance with the obligations of Guarantor under this Guaranty; and
(c) subordinates any liability or indebtedness of Tenant held by Guarantor to
the obligations of Tenant to Landlord under the Lease.
 
6.                  This Guaranty shall be effective for an amount up to the
equivalent of one year's total rent, for the first five years of the base term
provided that the Tenant is not or has not been in monetary default, with a
failure to cure, of the Lease Agreement. If the Tenant has been in monetary
default, the Guarantee shall remain in full force and effect throughout the
first term of the Lease period and any extensions thereto.
 
7.                  This Guaranty may not be changed, modified, discharged or
terminated orally or in any manner other than by an agreement in writing signed
by Guarantor and Landlord.
 
8.                  This Guaranty represents a guaranty of payment and not of
collection. Guarantor is primarily obligated under the Lease. Landlord may, at
its option, proceed against Guarantor without proceeding against Tenant or
anyone else obligated under the Lease.
 
9.                  Guarantor will pay on demand the reasonable attorneys' fees
and costs incurred by Landlord, or its successors and assigns, in connection
with the enforcement of this Guaranty.


Guarantor has executed this Guaranty as of the date first indicated above.
 
GUARANTOR:
 
/s/ Jim Smith
___________________________
Jim Smith
 
 
SSN____________________________

--------------------------------------------------------------------------------





EXHIBIT F


Restrictions on Use of the Shopping Center


 
Notwithstanding anything to the contrary in the Lease, Tenant's use of the
Premises, or any portion thereof, shall not violate any of the use restrictions
set forth below. These use restrictions shall not be construed to expand
Tenant's Permitted Use of the Premises. These use restrictions shall not limit
Landlord's right to sell or lease portions of the Shopping Center for the uses
set forth below.


1.   In no event shall any use of the Premises be made or operation conducted
thereon which use or operation is obnoxious to a first-class shopping center,
including but not limited to the following:


(a)       any public or private nuisance;


(b)       any noise or sound which is routine to the operation of a business on
the Premises that is objectionable due to intermittence, beat, frequency,
shrillness or loudness;


(c)       any obnoxious odor which is routine to the operation of a business on
the Premises;
 
(d)         any noxious, toxic, caustic or corrosive fuel or gas which presents
a hazard to the safety of persons on the Premises or the Shopping Center;
 
(e)          any unusual fire, explosive or other damaging or dangerous hazard,
including the storage, display or sale of explosives or fireworks;
 
(f)           any manufacturing (except in connection with and incidental to
Tenant's retail sales on Premises), distillation, refining, smelting,
agriculture or mining operation;
 
(g)          any mobile home or trailer court, labor camp, junk yard, stock yard
or animal-raising shop that boards animals;
 
(h)          any dumping, disposal, incineration, reduction of garbage or refuse
(other than pursuant to the normal operation of a business within a first-class
shopping center);


(i)        any fire or bankruptcy sale or auction house operation;
 
(j)            any automobile sales, leasing or display, including body repair
facilities;


(k)       any living quarters, sleeping apartments or lodging rooms;


(l)        any mortuary;

--------------------------------------------------------------------------------





(m)      any adult bookstore selling as its primary product pornographic
material (as that term is understood by the general public and not necessarily
as defined by law);


(n)      any trailer rental;


(o)      any auditorium or convention center;
 
(p)       any second-band, Army, Navy or governmental surplus store; and


(q)       any drilling or other work for removal of subsurface substances.


2.         In no event shall the following specific uses be carried on upon the
Premises:


a.        bowling alley;
b.        skating rink;
c.        theater;
d.        amusement park;
e.        carnival;
f.         meeting hall;
g.        banquet facility;
h.        entertainment facility;
i.         disco or other dance hall;
j.         sale, repair or storage of cars, boats, trailers or mobile homes;
k.        video or other game parlor;
l.         pool hall;
m.       billiard parlor
n.        amusement center;1
o.        off-track betting;
p.        flea market;
q.        massage parlor; or
r.         auditorium.
 
3.         Covenants, Conditions and Restrictions found in documents recorded in
the real property records of the City of Glendale and County of Arapahoe,
Colorado, and encumbering the Shopping Center as of the effective date of this
Lease, as may be amended or modified from time to time.


No portion of the Premises shall be used as:


(a)       A Greek Café for the preparation and sale for consumption on-premises
and/or off- premises of Greek food and beverages consistent with the menu items
sold throughout the Daphne's Greek Café franchise.







--------------------------------------------------------------------------------







Exhibit G


Direct Payment Form
Authorization for Direct Payment
 
I authorize NWE Management Company (NWE) and the financial institution named
below to initiate entries to my checking/savings account.
 
●
I have attached a voided check from the bank account from which entries are to
be made.

 
●
I understand that I control my payments, and if I decide to discontinue this
automatic payment service, I must notify NWE in writing. In order to discontinue
and cancel the next regularly scheduled payment, NWE must receive written notice
at least five (5) business days (excluding weekends and banking holidays), prior
to that next payment date.

 
●
I understand that if I stop payment at my financial institution and I fail to
notify NWE by the required date, or if I have insufficient funds available in my
account for withdrawal, I agree to pay NWE a fee of $40.00 or the maximum amount
allowable by law.

 
●
Furthermore, I understand that should my monthly rent/dues increase or decrease
that NWE will automatically change my withdrawal amount accordingly.



 
Initial payment amount $_____________    

Regular payment date: 5th day of the month or the first business day thereafter.

 
Name- please print
____________________________________________________________________
 
 
Address for which payment is
for: ________________________________________________________                           
 
 
Name of Financial Institution
____________________________________________________________
 
City ______________________     State  __________          Checking _____
Savings _____
 
Account No: ______________________________    Financial Institution Routing
No.:  _____________________________________________    
 

I hereby authorize NWE Management Company, P.O. Box 2624 Rapid City, SD 57709
(605) 394-3310, to begin electronic entries to my checking/savings account on
the  ________  day of  ______________, 2010, and have agreed to the terms listed
on the authorization above.   

 
 
Signature ________________________________     Date ___________________________
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 